UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 Or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-303000 ZAP (Name of small business issuer in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5014 Fourth Street Santa Rosa, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (707)525-8658 Securities registered pursuant to Section12(b) of the Act: Common Stock, no par value OTC BB Titleof Each Class Name Exchange on Which Registered Securities registered pursuant to Section12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes oNo x The aggregate market value of voting and non-voting common equity held by non-affiliates of the Registrant computed by reference to the price at which the common equity was sold or the average bid and asked prices as of June 30, 2012 was $10,739,000. There were a total of 302,518,002 shares of the Registrant’s Common Stock outstanding as of April 11, 2013. 2 TABLE OF CONTENTS Item No. Page PART I Item 1. Business. 5 Item 1A. Risk Factors. 18 Item 1B. Unresolved Staff Comments. 39 Item 2. Properties. 39 Item 3. Legal Proceedings. 40 Item 4. Mine safety disclosures 43 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchasers of Equity Securities. 43 Item 6. Selected Financial Data 45 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 45 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 52 Item 8. Financial Statements and Supplementary Data. 52 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 91 Item 9A. Controls and Procedures. 91 Item 9B. Other Information. 92 PART III Item 10. Directors, Executive Officers and Corporate Governance. 92 Item 11. Executive Compensation. 94 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 98 Item 13. Certain Relationships and Related Transactions, and Director Independence. 99 Item 14. Principal Accountant Fees and Services. PART IV Item 15. Exhibits, Financial Statement Schedules. Signatures 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K, including the sections entitled “ “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and“Business” contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which are intended to convey our expectations or predictions regarding the occurrence of possible future events or the existence of trends and factors that may impact our future plans and operating results. These forward-looking statements are derived, in part, from various assumptions and analyses we have made in the context of our current business plan and information currently available to us and in light of our experience and perceptions of historical trends, current conditions and expected future developments and other factors we believe to be appropriate in the circumstances. You can generally identify forward-looking statements through words and phrases such as “seek”, “anticipate”, “believe”, “estimate”, “expect”, “intend”, “plan”, “budget”, “project”, “may be”, “may continue”, “may likely result”, and similar expressions. When reading any forward-looking statement you should remain mindful that all forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of our company, and are subject to risks, uncertainties, assumptions and other factors relating to our industry and results of operations, including but not limited to the following factors: · our ability to establish, maintain and strengthen our brand; · our ability to successfully integrate acquired subsidiaries, particularly Jonway, into our company and business; · our ability to maintain effective disclosure controls and procedures; · our limited operating history, particularly of ZAP and Jonway on a consolidated basis; · whether the alternative energy and gas-efficient vehicle market for our electric products continues to grow and, if it does, the pace at which it may grow; · our ability to attract and retain the personnel qualified to implement our growth strategies; · our ability to obtain approval from government authorities for our products; · our ability to protect the patents on our proprietary technology; · our ability to fund our short-term and long-term financing needs; · our ability to compete against large competitors in a rapidly changing market for electric and conventional fuelvehicles; and · changes in our business plan and corporate strategies. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Each forward-looking statement should be read in context with, and with an understanding of, the various other disclosures concerning our company and our business made in our filings. You should not place undue reliance on any forward-looking statement as a prediction of actual results or developments. We are not obligated to update or revise any forward-looking statement contained in this report to reflect new events or circumstances unless and to the extent required by applicable law. In this annual report on Form 10-K the term “ZAP” refers to ZAP, the term “Jonway” refers to Zhejiang Jonway Automobile Co. Ltd., of which ZAP owns 51% of the equity shares, “ZAP Jonway” refers to both ZAP and Jonway on a consolidated basis, and “we,” “us” and “our” refer to ZAP or ZAP Jonway, as the context indicates. 4 PART I Item 1.Business Overview ZAP designs, develops, manufactures and sells fully electric and advanced technology vehicles.With our new product offerings and our acquisition of 51% of the equity shares of Zhejiang Jonway Automobile Co. Ltd., or Jonway, in January 2011, we believe we are positioned to be a leader in the electric vehicle industry. We believe our acquisition of a majority interest in Jonway will give us the ISO9000 compliant production manufacturing facility we need to mass produce our electric vehicle products and allow us to expand our distribution network for ZAP electric vehicles internationally andprovide access to the rapidly growing market for gasoline and electric vehicles in China and internationally.We also believe our acquisition will allow us to leverage ZAP’s expertise in advanced automotive technologies to jointly develop electric and advanced technology vehicles with Jonway.We already have jointly developed an electric version of Jonway’s A380 SUV, and we plan to sell this vehicle in China and internationally.We also believe this acquisition will allow Jonway to expand its distribution network for its conventional fuel A380 SUVs in the United States and internationally.We plan to leverage the volume manufacturing capability of Jonway to produce both Jonway’s upgraded A380 5-door and 3-door SUVs and shuttle van as well as our jointly developed electric A380, shuttle van and ZAP’s electric Alias car at Jonway’s manufacturing facility in Sanmen, China. Our strategy is to serve the growing fleet and taxi market, especially for electric and fuel efficient vehicles.While many electric vehicle companies are focused on passenger cars and sedans for mainstream consumers, ZAP Jonway believes government and corporate fleets can more quickly and more successfully implement electric vehicle technologies as adequate charging infrastructure, service and support can be more easily managed in fleet operations where the vehicles may travel along predictable routes and have a central point of operation.We also believe that volatile oil prices as well as government regulations and incentives have created opportunities for producers of electric and fuel efficient vehicles to serve the global fleet and taxi markets. ZAP has nineteen years of experience inventing, designing, manufacturing and selling innovative products. In 1995, we began marketing electric transportation on the internet through our website www.zapworld.com.We have been a pioneer in developing and marketing electric vehicles such as the zero-emission ZAP® electric bicycle, the ZAP Power System, which adapts to most bicycles and the ZAPPY® folding electric scooter.In 2003, we announced our first electric automobiles, including an electric automobile imported from our Chinese supplier. And in 2004, we introduced electric all-terrain vehicles.In 2005, we introduced multi-fuel vehicles, capable of running on ethanol and/or gasoline. From 2006 to 2009, we introduced the all-electricXebra Truck, ZAP Truck XL and ZAPVAN Shuttle. ZAP was incorporated in 1994 under the name “ZAP Power Systems,” and changed its name to “ZAPWORLD.COM” in 1999 and ZAP in 2001. ZAP’s principal executive offices are located at 501 Fourth Street, Santa Rosa, California 95401.ZAP’s telephone number is (707) 525-8658.ZAP’s main company website is www.zapworld.com. Information contained on the website is not incorporated by reference herein and you should not consider information on the website to be part of this annual report on Form 10-K. Business ZAP has nineteen years of experience designing, developing, manufacturing and selling innovative electric transportation products and Jonway has more than 2.6 million square feet of manufacturing space, with the ability to produce up to 50,000 automobiles per year, and an extensive distribution network in China.Leveraging ZAP’s experience in electric and alternative fuel vehicles and Jonway’s volume manufacturing capabilities and distribution network in China and internationally, ZAP Jonway intends to continue to develop technology and products in the electric vehicle market andincrease its electric vehicle production.ZAP Jonway also intends to continue its production of conventional fuel vehicles and to expand its distribution network in both China and internationally. China Taxi Market. ZAP Jonway intends to focus on the rapidly growing market for electric vehicles in China and abroad through the sale of plug in electric SUV and Van models to large taxi and corporate fleets in China and internationally.ZAP Jonway received type approval of its E380 in January 2013, and is starting the production this year.A lead acid version of the minivan EV is being offered for the low end market and the plan is to have the lithium acid version of the minivan launched for the international markets this year. The use of plug in electric for taxis will be limited to cities that have a lower range of no more than 200 km traveled per shift, and would need to have swappable batteries to ensure quick turnaround between shifts.Currently, Hangzhou already has in full electric taxis in operations, and many other cities are also beginning to launch full electric taxis with swappable batteries supported by the China National Grid.The E380-S, with swappable batteries compatible with China National Grid’s swap stations has been approved and will undergo type approval in 2013. 5 Fleet Market. ZAP Jonway also intends to market its vehicles to government and corporate fleets.ZAP believes that the adoption of electric vehicles continues to be limited by the lack of adequate charging infrastructure, service and support.ZAP believes that these limitations can be more easily managed in fleet operations where vehicles may travel along predictable routes and have a central point of operation.Accordingly, ZAP markets its vehicles to fleet customers.In February 2010, ZAP was selected in a competitive bid process held nationwide by the United States Postal Service, USPS. ZAP is still working in cooperation with USPS on this project with continuing testing and refinement and upgrade of the design. The USPS operates a large automotive fleet, with over one hundred and forty thousand vehicles.ZAP converted a gas powered mail truck to an electric drive train, as specified by the USPS, and this vehicle, along with vehicles from the other selected firms currently being tested by the USPS. Electric Charge Stations. ZAP Jonway partners with Better World International Limited in the providing of electric charge station. Conventional Fuel Vehicles.ZAP Jonway has been expanding the distribution of the Jonway A380 SUVs and the E380 SUV internationally to South America, South East Asia and Middle East and African countries.. Our Vehicles and Products Jonway Automotive Products: Gasoline Model Jonway’s current automotive product line includes the gas fueled A380 Five-Door SUV and the A380 Three-Door SUV. Jonway A380 Five-Door.The Jonway A380 Five-Door is a gasoline powered 4-speed sport utility vehicle available in 1.6, 1.8 and 2.0 liter engines and available in automatic and manual transmission. Jonway A380 Three-Door.The Jonway A380 Three-Door is a gasoline powered sport utility vehicle available in 1.6, 1.8 and 2.0 liter engines and available in automatic and manual transmission. Jonway Van.The Jonway Van is a conventional fuel small van. This new product is launched in middle2012. ZAP Automotive Products: Electric Vehicles ZAP Jonway SUV A380, E380 and E380-S.ZAP’s current automotive product line includes the all-electric E-380 SUV and the E-380 which supports swappable lithium batteries. The E-380 SUV has a range of 200km and speed of up to 130km per hour.It has a 45 kwatt hour engine, with peak performance of over 70kwatt hour.This has been type approved for China and is available for international markets. ZAP Jonway MiniVan.The MiniVan which was introduced in 2012 is offered in the traditional gasoline model with a 1.1 liter engine.This minivan will be offered as EV with two options in 2013: one with lead acid for the low end market where range is limited to 80km and speed is no more than 100km per hour and a high end model with lithium batteries where speed is 130km per hour and range is 200 km distance. ZAPTRUCK XL.The ZAPTRUCK XL is a plug-in-electric vehicle targeted for the US low speed vehicle market, principally designed for fleet operations for city and campus markets. The XL can hold up to of two passengers and has a convertible bed/platform for moving up to 625 lbs. of cargo in accordance with U.S. Safety Guidelines for on-road vehicles. The XL is designed for corporate and university campuses, airports, warehouses,factories, military bases, municipal operations and ranches or farms. As it is classified as a Neighborhood Electric Vehicle, or NEV, the XL is limited by its controller to travel at speeds up to 25 mph (the maximum speed for an NEV) and provides a range of up to 40 miles per charge under ideal driving conditions. 6 ZAP Jonway Launches HYBRID CNG SUV Targeting Alternative Fuel Markets HYBRID Compressed Natural Gas (CNG) as an additional product in its line of New Energy Vehicles.ZAP Jonway is launching its first HYBRID CNG vehicle with Jonway Auto’s A 380 SUV.This new CNG SUV, named CN 380 is available in 1Q-2013 for the international markets, focused on the accelerating growth in CNG vehicles in many developing countries and in the United States. CNG stations for refueling are not yet widely available in China, and will only be introduced in China to cities that currently support CNG refueling stations.However, CNG is widely available in many international markets, and so the initial target markets will be outside of China. The HYBRID CNG engine in the CN 380 seamlessly allows the driver to utilize the regular gasoline engine when the CNG fuel is depleted, and also automatically uses the gasoline as fuel to run the engine when it is in a cold start state and the engine is warming up.The CNG tank capacity is the same as the gasoline tank, thus offering the driver double the amount of fuel available, inclusive of the existing gasoline tank which is used as the backup. ZAP Jonway is leveraging on the mature A380 SUV platform to offer two models for its CN 380. CN 380 SUV comes in either 1.6 L or 2.0L for manual transmission or the 1.8L for both automatic as well as manual transmission.There is a growing demand for alternative energy vehicles in many South American countries, especially with the escalating cost of gasoline fuel.The savings in fuel cost by going to CNG is estimated to be around 60% to 65%.China is also opening up the market for CNG in many of its southern provinces. ZAP Jonway is now marketing and promoting this CNG product line for its international market, targeting South America initially where CNG fueling stations are popular; with the goal of addressing the U.S. market at some time in the future when the vehicle is fully type approved for the U.S. Jonway Auto was issued the EV Catalogue License and factory certification for EV production manufacturing China was issued the EV Catalogue License and factory certification for EV production manufacturing, and also received Ehina type approval and Catalogue License. The EV Catalogue License issued to Jonway's factory for production manufacturing of Electrical Vehicles allows their factory in Sanmen, Zhejiang to manufacture and produce all current and future Electrical Vehicle products. This certification process rigorously verifies the factory's safety procedures in handling production of EV products, and reviews the production processes, testing and handling of lithium battery packaging and installation. ZAP Jonway also received the type approval for its E380 SUV. The E380 SUV represents the first international EV to receive Chinese type approval. The E380 SUV is the first electric vehicle allowed to be produced and sold in China from an international company, ZAP. The electric power train for the E380 SUV was designed by ZAP Hangzhou Joint Venture; a joint venture company formed to do engineering design for electric vehicles, and was principally responsible for achieving the type approval, working in conjunction with the factory engineers at Jonway Auto. This long arduous testing process took more than one year, and required extensive endurance and safety testing, as well as detailed engineering documentation of both the design and the test Other ZAP Products ZAPPY3 Personal Transporters.The ZAPPY3 Pro Flex is designed to meet the requirements of material handling, warehousing, fabrication and construction industries. For the mobility market, ZAP makes the ZAPPY3 EZ and ZAPPY3 Standard. ZAP Powerbikes.The ZAP Powerbike with a wagon hooked to the back of a motor bike is designed to meet the small cargo local transportation needs of carrying materials in factories or farms, warehousing and personal goods transportation in a campus or local community settings. Jonway and other Strategic Relationships Jonway. We acquired 51% of the equity shares of Jonway in January 2011. Jonway is a limited liability company incorporated in Sanmen County, Zhejiang Province of the People’s Republic of China, or PRC, in April 2004 by Jonway Group Co., Ltd., or Jonway Group, and three individuals. 7 Under the laws of the People’s Republic of China, only an enterprise approved by Ministry of Industry and Information Technology and listed in the National Catalog for Whole Automobile Manufacturing Enterprises and Products, or the National Catalog, is allowed to manufacture whole automobiles and is limited to the models designated therein for each manufacturer.The National Catalog functions as a manufacturing permit or license to allow the enterprises to manufacture specified automobile models under specified brands, as listed in therein. Neither Jonway nor Jonway Group is in the National Catalog or qualified to produce whole automobiles.Zhejiang UFO Automobile Manufacturing Co., Ltd., or Zhejiang UFO, is listed in the National Catalog as a qualified manufacturer of certain UFO-brand cars.Jonway currently has authorization from Zhejiang UFO to use Zhejiang UFO’s manufacturing permits and licenses to assemble and sell the automobiles manufactured by Jonway at the Sanmen branch of Zhejiang UFO, or the Sanmen Branch, pursuant to the Contractual Operation Agreement entered into among Zhejiang UFO, Jonway and Jonway Group on January 1, 2006, or the Operations Agreement. Pursuant to the Operations Agreement: · Zhejiang UFO granted Jonway the full power to operate and manage the Sanmen Branch and manufacture the SUV products for which Zhejiang UFO has manufacturing permits or licenses, except for certain professional matters; · the parties agreed that the Sanmen Branch shall not manufacture or sell other automobiles or products without Zhejiang UFO’s authorization or conduct any business with a third party other than Jonway; and · Jonway agreed to pay certain contracting fees to Zhejiang UFO. The Operations Agreement is valid for 10 years and expires on December 31, 2015, subject to renewal, which Jonway intends to obtain prior to its expiration. We understand that laws of the People’s Republic of China do not expressly prohibit the aforementioned arrangements.However, it is possible that the government of the People’s Republic of China may decide that manufacturing Jonway automobiles under Zhejiang UFO’s license or the manufacturing of vehicles with a brand name other than the UFO brand listed in the National Catalog is not in full compliancewith laws of the People’s Republic of China. In this case, Jonway could face sanctions from the government, including fines, an order to cease operations, and revocation of Jonway’s general business license.To be a qualified automobile manufacturer, Jonway may apply to the government of the People’s Republic of China to be separately listed on the National Catalog.However, due to the current industry policies of the government of the People’s Republic of China, new manufacturing permits and licenses are rarely, if ever, granted and even then, applying for new models is likely to be a time-consuming process.Also, if the government revokes Zhejiang UFO's license or if Zhejiang UFO refuses to apply for Jonway models under the National Catalog, Jonway may have to cease manufacturing automobiles. Jonway has a general business license issued by the company registration authority of the People’s Republic of China, indicating that it is duly incorporated, validly existing and has an operation term of 10 years, or until 2014, which term may be extended, subject to government approval. Under the laws of the People’s Republic of China, a foreign investor is not allowed to acquire more than a 50% equity interest in a company which is qualified to manufacture whole automobiles. As Jonway is not in the National Catalog and is not qualified to produce whole automobiles, ZAP’s acquisition of 51% of the equity shares of Jonway has been approved by the relevant governmental authorities. In July 2010, ZAP entered into that Certain Equity Transfer Agreement for the Purchase and Transfer of Certain Equity Interest in Zhejiang Jonway Automobile Co., Ltd, as amended with Jonway Group, or the Jonway Acquisition Agreement, for the acquisition of 51% of the total equity shares of Jonway, for a total purchase price of $31.75 million of which $29 million in cash and 8 million shares of stock valued at $2.72million have been paid. On January 21, 2011, ZAPcompleted the acquisition of 51% of the equity shares of Jonway, which transaction was approved by the Department of Commerce of Zhejiang Province in September 2010.As of December 31, 2012, ZAP, Jonway Group, Wang Gang and Wang Xiao Ying held 51%, 39%, 8% and 2% of Jonway’s equity shares, respectively.In June 2010, ZAP issued 40 million shares of stock valued at $10 million to Cathaya Capital, L.P., or Cathaya, in order to pay $10 million of the purchase price under the Jonway Acquisition Agreement.In January 2011, ZAP issued $19 million of convertible debt to an affiliate of Cathaya in order to pay an additional $19,030,000 under the Jonway Acquisition Agreement, including a foreign currency adjustment of $30,000. In March 2012, the convertible debt was extended to August 2013 with no interest payments.CEVC would likely renew this convertible note and in the event that CEVC decides to call on the repayment, the repayment would likely be paid in full or in part in Jonway Auto shares or ZAP shares unless there is a breach by the Company on the covenant of the convertible note. 8 Jonway is located at the Da Tang industry zone of Jiangtiao Village, Sanmen County, Zhejiang Province in China.Jonway has more than 2.6million square feet of manufacturing space, with the ability to produce up to 50,000 automobiles per year. Jonway distributes its vehicles through a network of more than three hundred factory and authorized dealers.Jonway has begun developing international distribution channels in Peru, Brazil, South East Asia and certain African and Middle Eastern countries. Jonway sold over 200 vehicles and over 433 vehicles internationally in 2011 and in 2012, respectively.Jonway Auto sells its vehicles in China through its direct dealership distribution network of over 50 dealers, and over 293 customer service support centers in China. Since September 2007, Jonway has been designing and producing the three-door A380 SUV. The three-door A380 SUV will have a new model that will be launched in Q2 2013.The target market for the new three door model is international.Jonway launched the five-door manual transmission A380 SUV and the five-door automatic transmission A380 SUV in March 2009 and in October 2010, respectively.This is the main product line for Jonway Auto.Jonway sold 5,s in 2011 and 4,686 SUV’s and 394 minivans for a total of 5,080 vehicles in 2012. In October 2010, ZAP entered into an International Distribution Agreement with Goldenstone Worldwide Limited, which has international distribution rights for all of Jonway Group’s products in the United States and internationally, in exchange for 30 million shares of ZAP’s common stock valued at $14.4 million.ZAP acquired a 51% equity interest in Jonway Auto but this equity interest did not include the worldwide distribution rights for Jonway products.Therefore it was necessary for ZAP to acquire distribution rights for Jonway products. Jonway’s strategy is to serve the growing SUV market in China and to expand internationally.In addition toconventional fuel vehicles, ZAP Jonway intends to develop and market all-electric Jonway vehicles.In 2009 and 2010, working jointly with ZAP, Jonway successfully researched, developed and produced electric A380 SUV prototypes. In May 2012, Jonway started the sales of its gasoline mini-vans. During the last 7 months in 2012, Jonway sold 394 mini-vans in the Chinese and international market. The Company is working on a marketing and sales plan to increase sales of the min-vans in 2013. The minivans in China are sold primarily to commercial customers for passenger transportation or goods transportation.Generally, this is focused at the low end market and the target customer is price sensitive.Currently, this market is dominated by two to three Chinese auto manufacturers that sell several million vehicles per year each.Therefore, the ability for Jonway Auto to penetrate this market would depend on its ability to differentiate by quality, performance as well as pricing.Due to the start-up phase of the minivan, the gross margins of the product have been low and will improve with volume. ZAP Hangzhou. As part of ZAP’s plan to deliver quality, cost effective electric vehicles to the fleet vehicle market, in December 2009, ZAP and the Holley Group, the world’s largest volume producer of electric power meters according to the Wenhui-Xinmin United Press Group, established ZAP Hangzhou, a joint venture company in China with financial support from Better World International Limited to target the electric vehicle market in China..In 2011, Jonway Group took over Holley Group’s interest in the joint venture.Currently, the joint venture is 37.5% owned by ZAP, 25% owned by Jonway Group, and 37.5% owned by Better World.The joint venture is proportionally capitalized to support the R&D of electric vehicle power train and to provide the technical support for type approval and certification required for the new energy vehicles developed by ZAP and Jonway.Better World provide on board charging technology and charge station expertise and standards compliancy know-how.ZAP Jonway and ZAP Hangzhou also plan to use their knowledge of the local Chinese market to target opportunities for electric vehicle growth within China’s vehicle fleets. ZAP Hangzhou is located at a facility in Hangzhou provided by the Holley Group.The facility has conducted engineering and integration of electric drive trains in the Jonway A380 5-door SUV. Better World sales and distribution of Z-Chargers.ZAP USA has exclusive sales and distribution rights on Better World’s Z-Charger stations.Better World completed the development of these chargers in 2011 and now has the US approved charge stations available for sales in the US market and internationally.ZAP will begin to sell and market these charge stations in the US along with the EV products to its customers starting in 2013. There are three models available for sales in the US – out door chargers that can be installed on the curbs, wall mount for in-door garages and home chargers that can be installed in the home garages.The former two are designed for public places, and has independent meters for measuring usage and billing.The home chargers are designed for private use and can be connected to the metering within the house.Better World’s charge stations are connected by a mobile network that can communicate to user’s cell phone to track charge levels, determine if users can travel the range with the charge level in the EV, show charge usage, place reservations of chargers in the network and determine availability of the chargers for use by the customers. 9 Shanghai Zapple Electric Vehicle Technologies Co., Ltd. (Shanghai Zapple).In November 2011, Jonway Auto and ZAP Hangzhou jointly set up this company with the registered capital of RMB 20 million. As of December 31, 2012 and December 31, 2011, Jonway Auto has funded RMB 5 million into this joint venture and ZAP Hangzhou has funded RMB 3 million. Shanghai Zapple’s approved scope of business includes: technical advice, technical development, technical services, technology transfer regarding electric vehicle technology, auto technology, energy technology, material science and technology, sale of commercial vehicle and vehicle for nine seats or more, auto parts, auto supplies, lubricant, mechanical equipment and accessories, business management consulting, industrial investment, exhibition services, business marketing planning, car rental (shall not be engaged in financial leasing), import and export of goods and technologies. Technology ZAP has developed expertise in electric drive train integration and ZAP Hangzhou JV has filed more than 10 patents, and has key technologies in the area of vehicle management system (VMS).This is the control system that manages and coordinates the functions between the motor, the battery management system and the auxiliary systems that require power from the batteries, such as power steering, power brakes, air conditioning and heating, power windows and locks. During 2012 and 2011, ZAP expended approximately $0.2 million and $5.0 million, respectively, in research and development activities. No significant portion of such expenses was borne directly by our customers. ZAP Hangzhou Joint Venture has built a technical research center and a research and development team composed of 30 engineers developing new energy vehicles and the engineering work to support type approval of the E380 SUV.Hangzhou JV spent $428,000 in R&D in 2012. Jonway’s research and development expenses were $2.3 million in 2012 and $2.2 million in 2011. Sales and Marketing ZAP currently markets and sells ZAP Jonway products internationally and to dealers in the U.S. ZAP Jonway intends to leverage Jonway’s existing distribution channels in China and internationally, which include about 50 direct dealerships and over 100 customer support centers in China.Jonway’s SUVs are being sold in South America, to the European Union, Africa and the Middle East. Jonway’s principal marketing goals are to serve the growing SUV market in China, to expand the international market in SUVs, and to explore the technical development and market development mode of new energy vehicles supported by ZAP.By advertising on annual auto shows, through Jonway’s website, through media advertisements and other matters, Jonway has focused on building a good public image for its SUV products.In addition, Jonway has driven sales by offering sales rebate incentives to dealers for effective Jonway advertising and promotion activities. Jonway’s advertising and marketing expenses were $2.3 million and $4.7 million for the years ended December 31, 2012 and 2011, respectively.ZAP’s advertising and marketing expenses were approximately $98,000 and $126,000 for the years ended December 31, 2012 and 2011, respectively. A number of Chinese manufacturers have launched new SUV models in China in 2012.As a result, Jonway has had very stiff competition in the local markets.Prior to 2012, there were only a few Chinese SUV manufacturers.This increased competition and tougher customer demands for more luxury in the vehicles have led Jonway to upgrade the interior design of its products. After several reorganization of the sales and marketing team due to management changes, the sales organization is now relocated from Hangzhou to Taizhou, the home town of Jonway Group in order to allow closer collaboration between Jonway Auto’s sales organization and Jonway Group’s management. The market conditions with demand for more new models and luxury in the vehicles, and the changes in sales management contributed to challenges for the company to increase its sales revenues.However, the new models are now available for 2013, and additional new models will be announced in April at the Shanghai Auto show.The sales organization is now separated into two regional organizations, Northern and Southern China team in order to allow each of the regional managers to be able to focus more rigorously on their regions’ growth and customer support. 10 After-Sales Services ZAP currently offers a limited one-year warranty on its fleet and utility vehicles and six- and three-month warranties on its consumer electric scooters and bicycles, respectively.ZAP offers factory-trainingfor dealer and distributor service technicians. Currently, ZAP works with dealers to provide replacement parts and in certain situations may repair the vehicle at its headquarters in Santa Rosa or send a specialist to repair a vehicle.ZAP is pursuing partnerships with nationwide companies to provide after-sales services at their locations. Jonwaycurrently offers a 2-year or 60,000 kilometer warranty for the SUVs; it has built and continues to improve on its after-sales service network.Jonway’s had 100 after-sales service centers and 10 vehicle spare parts centers in China for logistics and distribution as of December 31, 2012.Jonway has set up an after-sales services department to follow up and timely deal with quality claims from after-sales service stations or end-customers.Jonway has also set up a quality department to focus on making claims to vehicle components suppliers for defective products, as well as taking responsibility of Jonway’s overall quality control. Manufacturing ZAP Jonway manufactures the A380 electric SUV and the minivan at Jonway’s manufacturing facility in Sanmen, Zhejiang China.This facility has the capacity to produce up to 50,000 vehicles per year.Jonway produces the three-door and five-door A380 SUVs and spare parts at this facility. Jonway’s facility is certified under the ISO 9000 quality standards promulgated by the International Organization for Standardization. Jonway’smanufacturing operations include pressing, welding, painting and assembling lines.Jonway has also obtained the following certifications: the Gulf Cooperation Certification, the Saudi Arabian Standards Organization, and the Standards Organization of Nigeria Conformity Assessment Programme, certifying Jonway to homologate and distribute in the Gulf, Saudi Arabia and Nigeria, and Jonway’s vehicles have received China Compulsory Certification required for industrial production in China Sources and Availability of Parts and Supplies Materials, parts, supplies and services used in ZAP Jonway’s business are generally available from a variety of sources. However, interruptions in production or delivery of these goods could have an adverse impact on our general operations, or our manufacturer’s operations and production of ZAP Jonway’s products. ZAP Jonway strives to have at least two sources for parts and supplies. ZAP Jonway continues to forge partnerships with top tier suppliers in the automotive and electric vehicle component business.Mitsubishi currently supplies a complete drive train for the Jonway A380 SUV. Backlog As of April 12, 2013 ZAP had over $347,000 in backlog orders from consumers. As of April 12, 2013, Jonway had over $1.41 million in backlog orders from auto-dealer purchase contracts for Jonway SUVs.Jonway anticipates shipping these units from on-hand inventory. Customers Since 1994, ZAP has sold electric vehicles in 75 countries. Most of our sales are to military, government and corporate fleets. ZAP has contracts to provide vehicles to the State of California, Presidio National Park, Federal Aviation Administration, Department of Energy, U.S. Army, United Parcel Service, City of Riverside, the City of Monterey and others.Leveraging Jonway’s access to the China market, ZAP Jonway intends to focus on business development to create new markets within China. Jonwaysells its vehicles through a network of 50 dealerships in China and has started a distribution network in South America in Brazil and Peru, and Vietnam and Turkey for the European markets. 11 Regulation Vehicle Safety and Testing In China, the vehicles sold have to undergo type approval for safety and compliance to local regulatory requirements for both gasoline and electric vehicles.These type approvals are granted only for vehicles that have been authorized as one of the catalogued registered license vehicles that the automobile manufacturer is allowed to manufacture and sell in China.Jonway Auto’s A-380 SUV and E-380 SUV have both received the catalogue licenses, and any new models or variation from these models, such as the E-380 S with battery swap configuration, would require additional extension of the type approval for that model.The minivan that was released in 2012 also received type approval from the Chinese government.All the type approvals are for highway speed safety and compliance. In the U.S., our vehicles are subject to numerous regulatory requirements established by the National Highway Traffic Safety Administration, or NHTSA, including all applicable United States federal motor vehicle safety standards, or FMVSS. As a manufacturer, we must self-certify that a vehicle meets or otherwise obtain an exemption from all applicable FMVSSs, as well as the NHTSA bumper standard, before the vehicle can be imported into or sold in the United States. There are numerous FMVSSs that apply to our vehicles. Examples of these requirements include: • Crash-worthiness requirements—including applicable and appropriate level of vehicle structure and occupant protection in frontal, side and interior impacts including through use of equipment such as seat belts and airbags which must satisfy applicable requirements; • Crash avoidance requirements—including appropriate steering, braking, electronic stability control and equipment requirements, such as, headlamps, tail lamps, and other required lamps, all of which must conform to various photometric and performance requirements; • Electric vehicle requirements—limitations on electrolyte spillage, battery retention, and avoidance of electric shock following specified crash tests; • Windshield defrosting and defogging—defined zones of the windshield must be cleared within a specified timeframe; and • Rearview mirror requirements—rearward areas that must be visible to the driver via the mirrors. Several FMVSS regulations that NHTSA has promulgated or amended recently contain phase-in provisions requiring increasing percentages of a manufacturer’s vehicles to comply over a period of several model years. Those FMVSSs generally allow low volume manufacturers (those who manufacture fewer than 5,000 vehicles annually for sale in the United States) and limited line manufacturers (those who sell three or fewer vehicle lines in the United States) to defer compliance until the end of the phase-in period. Under U.S. law, we are required to certify compliance with, or obtain exemption from, all applicable federal motor vehicle safety standards. We are also required to comply with other NHTSA requirements of federal laws administered by NHTSA, including the Corporate Average Fuel Economy standards, consumer information labeling requirements, early warning reporting requirements regarding warranty claims, field reports, death and injury reports and foreign recalls, and owner’s manual requirements. Our vehicles sold in Europe are subject to European Union safety testing regulations. Many of those regulations, referred to as European Union Whole Vehicle Type Approval, or WVTA, are different from the federal motor vehicle safety standards applicable in the United States and may require redesign and/or retesting. The Small SeriesWVTA permits the manufacture and sale in the European Union of no more than 1,000 vehicles per year. ZAP Jonway plans to keep European sales of ZAP Jonway vehicles at less than 1,000 vehicles per year, and has no plans to commence testing of ZAP Jonway vehicles for the WVTA to assure compliance with the European Union requirements to permit unlimited sales. Similarly, Japan has additional testing regulations applicable to high volume manufacturers, in addition to import rules. We also plan to keep Japanese sales of ZAP Jonway vehicles at a low volume, and have no plans to comply with the Japanese requirements to permit high volume sales in these jurisdictions. 12 TheEPA requires us to calculate and display the range of our electric vehicles on a label we affix to the vehicle’s window. The EPA specifies that we follow testing requirements set forth by the Society of Automotive Engineers, or SAE, which further requires that we test using the United States EPA’s combined city and highway testing cycles. The EPA announced in November 2009 that it would develop and establish new energy efficiency testing methodologies for electric vehicles. Based on initial indications from the EPA, we believe it is likely that the EPA will modify its testing cycles in a manner that, when applied to our vehicles, could reduce the advertised range of our vehicles. To the extent that theEPA adopts these procedures in place of the current procedures from the SAE, this could impair our ability to advertise ZAP vehicles at their current advertised range. Moreover, such changes could impair our ability to deliver the Alias and the electric Jonway A380 SUV with the initially advertised range. Although the real life customer experience of the range of our electric vehicles will not change due to the changes in theEPA standards, the reduction in the advertised range could negatively impact our sales and harm our business. The Automobile Information and Disclosure Act require manufacturers of motor vehicles to disclose certain information regarding the manufacturer’s suggested retail price, optional equipment and pricing. In addition, the Act allows inclusion of city and highway fuel economy ratings, as determined by EPA, as well as crash test ratings as determined by NHTSA if such tests are conducted. As a manufacturer of only electric vehicles, compliance with the EPA labeling requirements on fuel economy is currently optional for ZAP. EPA Emissions& Certificate of Conformity For ZAP Business The Clean Air Act requires that we obtain a Certificate of Conformity issued by the EPA and a California Executive Order issued by the California Air Resources Board, or CARB, with respect to emissions for our vehicles, particularly greenhouse gasses. The Certificate of Conformity is required for vehicles sold in states covered by the Clean Air Act’s standards and both the Certificate of Conformity and the Executive Order is required for vehicles sold in states that have sought and received a waiver from the EPA to utilize California standards. The California standards for emissions control for certain regulated pollutants for new vehicles and engines sold in California are set by CARB. States that have adopted the California standards as approved by EPA also recognize the Executive Order for sales of vehicles. The EPA and CARB are both moving forward with more stringent regulations regarding greenhouse gases for future model years and ZAP may face increased cost in complying with these regulations for conventional fuel vehicles. Manufacturers who sell vehicles without a Certificate of Conformity may be subject to penalties of up to $37,500 per violation and be required to recall and remedy any vehicles sold with emissions in excess of Clean Air Act standards. For Jonway Business The China government has adopted various measures to institute a uniform supervision and administration system with respect to vehicle emissions, including an automobile product authentication procedure and a network of testing centers across China. The State Environmental Protection Administration from time to time publishes notices to inform the public of new vehicle models that comply with its regulatory emission standards. Automobile manufacturers are not allowed to produce or register vehicle model or automobile product that failed to comply with such regulatory emission standards. The State Environmental Protection Administration limits exhaust emission on the basis of China I, II, and IV. Different limits of exhaust emission and testing measures in these standards shall be applied to different types of vehicles. As of September 1, 2003, the PRC government ceased to follow China I Standards and began to implement China II standards. The PRC government began implementation China III Standards in selected cities, such as in Beijing in December 2005 and Guangzhou in September 2006 respectively. In 2008, China III standards were complied with by all newly produced vehicles in China. From January 1, 2010, China IV standards were implemented. These emission standards imposed substantially higher compliance expenditures on the PRC automobile manufacturers, including R&D costs, to satisfy engine and vehicle design and engineering requirements. Battery Safety and Testing Our battery pack conforms to mandatory regulations that govern transport of “dangerous goods” that may present a risk in transportation, which includes lithium-ion batteries. The governing regulations, which are issued by the Pipeline and Hazardous Materials Safety Administration, or PHMSA, are based on the UN Recommendations on the Safe Transport of Dangerous Goods Model Regulations, and related UN Manual Tests and Criteria. The regulations vary by mode of transportation when these items are shipped such as by ocean vessel, rail, truck, or by air. We have completed the applicable transportation tests for our prototype and production battery packs demonstrating our compliance with the UN Manual of Tests and Criteria, including: 13 · Altitude simulation—simulating air transport; · Thermal cycling—assessing cell and battery seal integrity; · Vibration—simulating vibration during transport; · Shock—simulating possible impacts during transport; · External short circuit—simulating an external short circuit; and · Overcharge—evaluating the ability of a rechargeable battery to withstand overcharging. The cells in our battery packs are composed mainly of lithium metal oxides. The cells do not contain any lead, mercury, cadmium, or other hazardous materials, heavy metals, or any toxic materials. In addition, our battery packs include packaging for the lithium-ion cells. This packaging includes trace amounts of various hazardous chemicals whose use, storage and disposal is regulated under federal law. The NHTSA is likely to issue regulations regarding lithium ion batteries and electronic control systems in the future and ZAP will face the cost of complying with such regulations. Automobile Manufacturer and Dealer Regulation State law regulates the manufacture, distribution and sale of automobiles, and generally requires motor vehicle manufacturers and dealers to be licensed. We are registered as both a motor vehicle manufacturer and dealer in California and are obtaining or have obtained certification in other states. To the extent possible, we plan to secure dealer licenses (or the equivalent of a dealer license) and engage in activities as a motor vehicle dealer in other states as appropriate and necessary. Some states, such as Texas, do not permit automobile manufacturers to be licensed as dealers or to act in the capacity of a dealer. To sell vehicles to residents of states where we are not licensed as a dealer, to the extent permitted by local law, both the actual sale and all activities related to the sale would generally have to occur out of state. In this scenario, it is possible that activities related to marketing, advertising, taking orders, taking reservations and reservation payments, and delivering vehicles could be viewed by a state as conducting unlicensed activities in the state or otherwise violating the state’s motor vehicle industry laws. Regulators in these states may require us to hold and meet the requirements of appropriate dealer or other licenses and, in states in which manufacturers are prohibited from acting as dealers, may otherwise prohibit or impact our planned activities. In jurisdictions other than California, a customer may try to purchase our vehicles over the internet. However, some states, such as Kansas, have laws providing that a manufacturer cannot deliver a vehicle to a resident of such state except through a dealer licensed to do business in that state which may be interpreted to require us to open a store in the state of Kansas in order to sell vehicles to Kansas residents. Such laws may be interpreted to require us to open a store in such state before we sell vehicles to residents of such states. If we sell vehicles to such a state without having opened a store there, the state could take action against us; including levying fines or requiring that we refrain from certain activities at that location. In addition, some states have requirements that service facilities be available with respect to vehicles sold in the state, which may be interpreted to also require that service facilities be available with respect to vehicles sold over the internet to residents of the state, thereby limiting our ability to sell vehicles in states other than California. The foregoing examples of state laws governing the sale of motor vehicles are just some of the regulations we will face as we sell our vehicles. In many states, the application of state motor vehicle laws to our specific sales model is largely without precedent, particularly with respect to sales over the internet, and would be determined by a fact specific analysis of numerous factors, including whether we have a physical presence or employees in the applicable state, whether we advertise or conduct other activities in the applicable state, how the sale transaction is structured, the volume of sales into the state, and whether the state in question prohibits manufacturers from acting as dealers. As a result of the fact specific and untested nature of these issues, and the fact that applying these laws intended for the traditional automobile distribution model to our sales model allows for some interpretation and discretion by the regulators, state legal prohibitions may prevent us from selling to consumers in such state. 14 California laws, and potentially the laws of other states, restrict the ability of licensed dealers to advertise or take deposits for vehicles before they are available. We have not received any communications onour Alias reservationsfrom the New Motor Vehicle Board or the Department of Motor Vehicles, or DMV, which has the power to enforce these laws. There can be no assurance that the DMV will not take the position that our vehicle reservation or advertising practices violate the law. We expect that if the DMV determines that we may have violated the law, it would initially discuss its concerns with us and request voluntary compliance. If we are ultimately found to be in violation of California law, we might be precluded from taking reservation payments, and the DMV could take other actions against us, including levying fines and requiring us to refund reservation payments. Resolution of any inquiry may also involve restructuring certain aspects of the reservation program. The DMV also has the power to suspend licenses to manufacture and sell vehicles in California, following a hearing on the merits, which it has typically exercised only in cases of significant or repeat violations and/or a refusal to comply with DMV directions. Certain states may have specific laws which apply to dealers, or manufacturers selling directly to consumers, or both. For example, the state of Washington requires that reservation payments or other payment received from residents in the state of Washington must be placed in a segregated account until delivery of the vehicle, which account must be unencumbered by any liens from creditors of the dealer and may not be used by the dealer. We do not have a segregated account for reservations of Washington residents, but the reservations are freely refundable and ZAP hasnot used the capital provided by such reservations.Our failure to comply with this requirement could require us to return or refund the reservation, or result in other fines or penalties. There can be no assurance that other state or foreign jurisdictions will not require similar segregation of reservation payment received from customers. Our inability to access these funds for working capital purposes could harm our liquidity. Furthermore, while we have performed an analysis of the principal laws in the European Union relating to our distribution model and believe we comply with such laws, we have not performed a complete analysis in all foreign jurisdictions in which we may sell vehicles. Accordingly, there may be laws in jurisdictions we have not yet entered or laws we are unaware of in jurisdictions we have entered that may restrict our vehicle reservation practices or other business practices. Even for those jurisdictions we have analyzed, the laws in this area can be complex, difficult to interpret and may change over time. In addition to licensing laws, specific laws and regulations in each of the states and their interpretation by regulators may limit or determine how we sell, market, advertise, and otherwise solicit sales, take orders, take reservations and reservation payments, deliver, and service vehicles for consumers and engage in other activities in that state. We have not performed a complete analysis in all jurisdictions in which we may sell vehicles. Accordingly, there may be laws in jurisdictions where we sell vehicles that may restrict our vehicle reservation practices or other business practices. Warranties Under the Magnuson-Moss Warranty Act, our written warranties must disclose, fully and conspicuously, in simple and readily understood language, the terms and conditions of the warranty to the extent required by rules of the Federal Trade Commission. Our warranties must comply with certain federal and state mandated requirements. We currently offer three and six-month warranties on our products. Non-Highway Vehicle Regulations The federal government and individual states have promulgated or are considering promulgating laws and regulations relating to the use and safety of certain of our products. The federal government is currently the primary regulator of product safety.The NHTSA has federal oversight over product safety issues related to NEVs and low speed vehicles.We have regulated the speed of our NEVs to comply with NHTSA requirements. China Regulations for Jonway Vehicles Filing or Approval Requirement for Automobile Manufacturing Projects On May 21, 2004, the People’s Republic of China’s National Development and Reform Commission, or NDRC, promulgated the Policy on Developing the Automotive Industry, or the Developing Policy,which requires certain investment projects for automobile manufacturing to obtainan approval from the NDRC at the proper level and meet certain requirements regarding parts manufactured, technology development capacity, total investment and production scale.For example, to establish a new auto manufacturing company, the total investment shall be no less than RMB 2 billion, among which the self-owned capital shall be no less than RMB 800 million.The project must establish a research and development center and the investment in the research and development centre shall be no less than RMB 500 million.Investment projects of newly established passenger car or heavy-cargo vehicle manufacturer shall also manufacture engines that match the complete vehicles. 15 Under the laws of the People’s Republic of China, a foreign investor may not acquire more than a 50% equity interest in a company qualified to manufacture whole automobiles.A foreign investor-backed automobile manufacturer must also be structured such that the Chinese party owns not less than 50% of the equity shares of such a joint venture. The State Council, through the national NDRC and the Ministry of Commerce or its competent local delegate, must approve newly established projects for manufacturing automobiles with foreign investment. National Catalog Under thelaw of the People's Republic of China, only an enterprise approved by Ministry of Industry and Information Technology and listed in the National Catalog is allowed to manufacture whole automobiles and is limited to the models listed therein.Any new vehicle model must be listed in the National Catalog.At December 31, 2onway was not an approved enterprise.However, based on a contract by and among the Sanmen Branch of Zhejiang UFO Automobile Manufacturing Co., Ltd. (“Zhejiang UFO”), Jonway Group and Jonway dated as of January 1, 2006, Zhejiang UFO has authorized Jonway to operate its Sanmen Branch to assemble and sell UFO branded SUVs for a period of 10 years starting from January 1, 2006. According to the Developing Policy, an investment project for manufacturing automobile components and parts must be filed with the provincial NDRC and a company with foreign investment must be approved by the Ministry of Commerce, or its competent local delegate. Jonway has complied with all the government regulations. China Compulsory Certification The Provisions on the Administration of Compulsory Product Certification promulgated by the People’s Republic of China’s State Administration on Quality Supervision, Inspection and Quarantine require the compulsory product certification, or CCC, for certain products, such as automobiles, which must be so marked before they leave the factory, are sold, are imported or are used in other business activities shall administer the compulsory product certification throughout the country. The SUVs manufactured by Jonway at the Sanmen Branch have this certification. Competition ZAP Jonway currently faces strong competition from established automobile manufacturers, including manufacturers of all-electric vehicles such as the Nissan LEAF. The electric vehicles fromTesla and other models from Mitsubishi are already on the market or will be introduced soon. In addition, several manufacturers, including General Motors, Toyota, Ford, and Honda, are each selling hybrid vehicles, and certain of these manufacturers have announced plug-in versions of their hybrid vehicles, such as the Chevrolet Volt, which is a plug-in hybrid vehicle that operates purely on electric power for a limited number of miles, at which time an internal combustion engine engages to recharge the battery. Moreover, it has been reported that Daimler, Lexus, Audi, Renault, Mitsubishi, Volkswagen and Subaru are also developing electric vehicles. Several other companies have also announced plans to enter the market for performance electric vehicles, although none of these have yet come to market. Finally, electric vehicles have already been brought to market in China and other foreign countries where ZAP Jonway operates or hopes to operate and we also expect a number of those manufacturers to enter the United States market as well. ZAP Jonway faces competition on its conventional fuel vehicles in China from established automobile manufacturers Honda and Ford, and from China-based manufacturers Chery, Zongtai and Great Wall Auto. Our competitors generally have more significant financial resources, established market positions, longstanding relationships with customers and dealers, and more significant name recognition, technical, marketing, sales, manufacturing, distribution and other resources than ZAP Jonway does. The resources available to ZAP Jonway’s competitors to develop new products and introduce them into the marketplace exceed the resources currently available to ZAP Jonway. ZAP Jonway also faces competition from smaller companies with respect to ZAP’s consumer products, such as ZAP’s electric bicycle and scooter. ZAP Jonway expects to face competition from the makers of consumer batteries and small electronics with respect to the ZAP portable energy line. This intense competitive environment may require ZAP Jonway to make changes in our products, pricing, licensing, services, distribution or marketing to develop, maintain and improve ZAP Jonway’s current technology and market position. 16 Seasonal Variations ZAP Jonway’s business is subject to seasonal influences for consumer products. Sales volumes in this industry typically slow down during the winter months from Novemberto Marchin the United States and during the spring and summer months in China. Inflation ZAP and Jonway’s raw materials and finished products and automobiles are sourced from stable, cost-competitive industries. As such, we do not foresee any material inflationary trends for our product sources. Intellectual Property ZAP Jonway’s success depends, at least in part, on our ability to protect our core technology and intellectual property. To accomplish this, ZAP Jonway relies on a combination of patents, patent applications, trade secrets, including know-how, employee and third party nondisclosure agreements, copyright laws, trademarks, intellectual property licenses and other contractual rights to establish and protect our proprietary rights in our technology. As of December 31, 2012, ZAP had 20 issued patents and approximately 28 pending patent applications with the United States Patent and Trademark Office and internationally in a broad range of areas. Our issued patents start expiring in 2014. We intend to continue to file additional patent applications with respect to our technology. As of December 31, 2012,Jonway had 19 issued patents (including ten utility model patents and nine exterior design patents) and nine pending patent applications with the China Patent and Trademark Bureau. Jonway’s issued patents start expiring in 2019. ZAP Jonway does not know whether any of ZAP or Jonway’s pending patent applications will result in the issuance of patents or whether the examination process will require ZAP or Jonway to narrow their claims. Even if granted, there can be no assurance that these pending patent applications will provide ZAP Jonway with protection. Subsidiaries ZAP has the following wholly-owned subsidiaries: RAP Group, Inc., a California company, Voltage Vehicles, a Nevada company, ZAP Rental Outlet, a Nevada company, ZAP Stores, Inc., a California company, ZAP Manufacturing, Inc., a Nevada company, ZAP World Outlet, Inc., a California company, Portable Energy LLC, a California limited liability company and ZAP Hong Kong, a Hong Kong limited company. Voltage Vehicles is engaged primarily in the distribution and sale of advanced technology and conventional automobiles; ZAP Stores is engaged primarily in consumer sales of ZAP products at one location; ZAP Manufacturing is engaged primarily in the distribution of ZAP products; and Portable Energy is engaged in the sale of portable energy products. ZAP World Outlet, ZAP Rental Outlet and RAP Group are not currently operating subsidiaries. Port Energy stopped operations in October 2011. ZAP Hong Kong was established in 2011 as a wholly foreign owned enterprises (“WOFE”) and has no operation since incorporated. We hold 51% of the equity shares of Jonway. As of December 31, 2012, Jonway has the following wholly-owned subsidiaries: Jonway Taizhou Leasing Company and Taizhou Fuxing Vehicles Sale Co., Ltd. We also have 37.5% equity investment in ZAP Hangzhou Joint Venture and 50% equity investment in Shanghai Zapple Joint Venture. Employees As of April 12, 2013, ZAP had a total of 6 full-time employees. At present, there are two employment agreements with the officers of ZAP, Benjamin Zhu, who was hired as ZAP’s Chief Financial Officer in March 2011 and Charles Schillings, Co-CEO who was hired June 17, 2012. As of April 12, 2013, Jonway had a total of over 500 employees, all of whom are full-time employees. 17 Item 1A.Risk Factors IfZAP Jonway does not maintain proper disclosure controls and procedures, our ability to produce accurate and timely financial statements could be impaired, which could adversely affect our business, operating results, and financial condition. While the audit of our financial statements by our independent registered public accounting firm has included a consideration of internal control over financial reporting as a basis of designing audit procedures, our independent registered public accounting firm has not considered internal controls over financial reporting for the purpose of expressing an opinion with respect to the effectiveness of our internal controls over financial reporting. If such an evaluation had been performed, material weaknesses or other control deficiencies may have been identified.In addition, material weaknesses and other control deficiencies may be identified when our management performs evaluations of internal controls in the future.Ensuring that ZAP has adequate internal financial and accounting controls and procedures that allows us to produce accurate financial statements on a timely basis is costly and time-consuming, and we are required to evaluate these controls frequently. ZAP has a history of losses and ZAP Jonway’s future profitability on a quarterly or annual basis is uncertain, which could have a harmful effect on ZAP Jonway’s business and the value of ZAP’s common stock. ZAP incurred net losses attributable to ZAP of $21.8 million, $40.8 million and $19.0 million, for years ended December31, 2012, 2011 and 2010, respectively and has had net losses in each quarter since its inception.Jonway incurred net losses of $19.1 million, $ 10.2 million and $445,000 for the years ended December 31, 2012, 2011 and 2010, respectively. ZAP Jonway believes that it may continue to incur operating and net losses for our gas and electric vehicles until at least the time ZAP Jonway begins significant volume deliveries of the new models of Jonway’s gasoline vehicles and the electric vehicle models, and when the international sales of the gasoline vehicles picks up volume.We expect to begin international sales of the electric vehicles and the gasoline vehicles in limited quantities for key countries in 2013.However, due to the uncertainty of type approval processes in different countries, this international sales volume and the EV sales may be delayed in some of the countries2013 if the testing process requires substantial investment and corrective changes to the vehicles. We performed limited trial production of the enhanced version of the gas A380 SUV in late 2012. Even if we are able to successfully obtain type approvals in all the required countries for the electric vehicle models, there can be no assurance that it will be commercially successful as it depends on market adoption of full electric vehicles in the sales regions that ZAP Jonway targeted.Our profitability will be dependent upon the successful development of new and additional sales dealership networks and successful commercial introduction and acceptance of our new gas and electric vehicles models, which may not reach our targeted volumes to achieve profitability.Gross margins were low in 2012 due to the low volume and the competitive pricing of new competitors into the SUV markets in China.Increased cost in sales and marketing also contributed to increased operating costs, which increased the net loss of the overall business.The rising RMB has created challenges in competitiveness of the Chinese products internationally, as a result, the gross margins of international sales also suffered as a result of the RMB float. ZAP Jonway expects the rate at which we will incur losses to continue in the foreseeable future as we: · expand our marketing and sales to build branding and add additional new dealerships in China · increase our business development and manufacturing activities for the new van model and electric vehicles in China; · begin international business development, marketing and sales which requires expensive type approval testing · develop international semi-knock down kit (SKD) manufacturing activities that may be required in some of the countries to attain favorable import tax rates; · continue to design, develop new models to keep up with demands of the market and compete against new models from competitors and manufacture our follow on planned new gas and electric vehicles; · bolstering our after-sale services network especially internationally; · build inventories of parts and components for our new gas and electric vehicles; 18 · develop and equip manufacturing facilities to produce our new gas and electric vehicle models; · expand our design, development, maintenance and repair capabilities; · increase our sales and marketing activities to support new models promotion; · increase our general and administrative functions to support our growing operations; and · Overall rising RMB is likely to continue which will increase the cost of operations in China. Because ZAP Jonway will incur the costs and expenses from these efforts before we receive substantial incremental revenues to offset the operational costs with respect thereto, ZAP Jonway’s losses in future periods will likely to continue to incur. In addition, we may find that these efforts are more expensive than we currently anticipated or that these efforts may not result in increases in our revenues, which could further increase ZAP Jonway’s losses. ZAP Jonway’s limited operating history makes evaluating our business and future prospects difficult, and may increase the risk of your investment. You must consider the risks and difficulties we face as a company with a limited operating history. If ZAP Jonway does not successfully address these risks, our business, prospects, operating results and financial condition will be materially and adversely harmed. ZAP was formed in September 1994, but only began manufacturing electric automobiles in 2006.ZAP Jonway’s net losses attributable to ZAP were; $19.0 million for the year ended December31, 2010, $40.8 million for the year ended December 31, 2011 and $21.8 million for the year ended December 31, 2012. ZAP acquired 51% of the equity shares of Jonway in January 2011.ZAP Jonway as a combined Company has a very limited operating history on which investors can base an evaluation of our business, operating results and prospects. To date, ZAP has derived revenues principally from sales of customized versions of our standard vehicles, and to a lesser extent on consumer products.Jonway has derived revenues principally from sales of its conventional fuelSUVs. ZAP Jonway intends in the longer term to derive substantial revenues from the sales of our planned electric and the upgraded conventional fuel vehicles which are in development and which we intend to begin producing in 2012. ZAP Jonway has no operating history with respect to its newer vehicles, which limits our ability to accurately forecast the cost of supporting the sales and customer service of the vehicles. It is difficult to predict ZAP Jonway’s future revenues and appropriately budget for our expenses, and we have limited insight into trends that may emerge and affect our business, and what competition will likely introduced in the electric vehicle space.Despite wide interests in the major targeted countries, USA and China, in electric vehicles, the competition in this space is growing, with many new models offering plug-in hybrids which pose a more durable range compared to the full electric vehicles that ZAP Jonway plans to offer in its product plans. ZAP’s primary revenue, sales and manufacturing is from Jonway Auto, based in China and Jonway’s sales revenues are mostly in China currently, and subject to the market conditions, economy, as well as regulations of the Chinese government. Most of ZAP Jonway’s revenues and sales, as well as manufacturing production operations are in China, and is subject to the market and economic conditions as well as government regulations in China.Over the years, the Chinese government regulations and policies have tended to have very direct impact on the development of specific industry sectors, whether this is in the form of restrictions, or in the form of incentives and credit availability.Recently, the increased credit reserves placed on the banks in 2012 handicapped many small businesses in getting credit loans, and this has had some impact on the smaller direct dealerships Jonway Auto has in China. As a result, many smaller dealerships were unable to continue to get bank lines to support inventory purchases and display new products on their show room floors.This credit tightening by the Chinese government on the banks will continue this year.ZAP Jonway has replaced the smaller dealers with dealers that have a stronger financial backing in larger cities, in anticipation that bank credits will not loosen up much this year. Automobile manufacturing is a strictly regulated industry and ZAP Jonway uses the valuable auto license granted from a subsidiary of its holding group Jonway Group that holds the UFO license (issued in Hangzhou).Regulations, policies and incentives from central and provincial government vary over time and could hinder or help the overall ZAP Jonway sales in China.This is especially the case with electric vehicles where the government has put forth incentives from both central and selective large provincial and city governments.These incentives which are substantial could be eliminated without warning and any business plans that rely on these incentives to succeed would be vulnerable to being severely impacted. 19 The Chinese government is exercising precaution in managing the economic growth of China.The GDP forecast for China for this year and the subsequent years will be lower than prior years, as the government puts control on escalating property value, restrictions on issuing licenses for new constructions and as well as restricting licenses for new auto ownerships in the major cities, in order to reduce traffic on the road for these large cities.However, the government has waived controls on full electric vehicles and also in some cities waived the auto license fees for EVs, which in Shanghai and Beijing can be as high as $7,000 or more.These incentives could be removed any time without warning and EVs would then be subject to the same dis-incentives as traditional gasoline vehicles. Due to the continued losses incurred by both ZAP and Jonway Auto, Jonway Auto has been borrowing money from Chinese banks using the land and buildings from its factory in Sanmen.These loans are used for both working capital as well as supplementing the losses over the last few years. As of December 31, 2012, Jonway Auto has outstanding loans of approximately $8.7 million and bank acceptance notes of approximately $18.5 million to support the losses incurred and $54.4 million in deficit working capital.These loans and bank acceptance notes are from multiple Chinese commercial banks. Interest rates for these loans range from 7% to 9% per annum and continue to be a burden on the profitability of the company. ZAP Jonway’s financial results may vary significantly from period-to-period due to the seasonality of our business and fluctuations in our operating costs. ZAP Jonway’s operating results may vary significantly from period-to-period due to many factors, including seasonal factors that may have an effect on the demand for our gas and electric vehicles. Demand for new cars in the automobile industry in general, and for electric vehicles in particular, typically decline over the winter season in the United States, while sales are generally higher as compared to the winter season during the spring and summer months. In China, sales declined over the spring, first quarter of the year due to holidays during Chinese New Year and summer months and were higher in the autumn and winter seasons, fourth quarter of the year due to promotions and year-end inventory clearance sales. ZAP Jonway expects sales of our vehicles to fluctuate on a seasonal basis and dependent on the country where the sales originated. However, ZAP Jonway’s limited operating history and its early entry into the international markets makes it difficult for us to judge the exact nature or extent of the seasonality of our business. Also, any unusually severe weather conditions in some markets may impact demand for ZAP Jonway’s vehicles. ZAP Jonway’s operating results could also suffer if we do not achieve revenue consistent with our expectations for this seasonal demand because many of our variable sales and marketing expenses are based on anticipated levels of annual revenue. ZAP Jonway also expects our period-to-period operating results to vary based on our operating costs which we anticipate will increase significantly in future periods as we, among other things, design, develop and manufacture our planned vehicles, build and equip new manufacturing facilities to produce them, type approval both in China and international for the new models, incur costs for spare parts provisioning, warranty repairs or product recalls, if any, increase our sales and marketing activities, and increase our general and administrative functions to support our growing operations. As a result of these factors, ZAP Jonway believes that quarter-to-quarter comparisons of our operating results are not necessarily meaningful until there is more history built up of the combined companies’ performance and that these comparisons cannot be relied upon as indicators of future performance. Moreover, ZAP Jonway’s operating results may not meet expectations of equity research analysts or investors that may compare the results to established auto companies, since ZAP Jonway is in the early stages of building its business in the electric vehicle space, leveraging on the experience and resources available from its sales and manufacturing of gasoline vehicle business. If this occurs, the trading price of ZAP’s common stock could vary substantially depending on the results of the new business developments. 20 The future growth of our electric vehicle business is dependent upon consumers’ willingness to adopt electric vehicles. ZAP Jonway’s growth is highly dependent upon the adoption by consumers of, and we are subject to an elevated risk of any reduced demand for, alternative fuel vehicles in general and electric vehicles in particular. If the market for electric vehicles does not develop as we expect or develops more slowly than we expect, our business, prospects, financial condition and operating results will be harmed. The market for alternative fuel vehicles is relatively new, rapidly evolving, characterized by rapidly changing technologies, price competition, additional competitors, evolving government regulation and industry standards, frequent new vehicle announcements and changing consumer demands and behaviors. Factors that may influence the adoption of alternative fuel vehicles, and specifically electric vehicles, include: · perceptions about electric vehicle quality, safety (in particular with respect to lithium-ion battery packs), design, performance and cost, especially if adverse events or accidents occur that are linked to the quality or safety of electric vehicles; · perceptions about vehicle safety in general, in particular safety issues that may be attributed to the use of advanced technology, including vehicle electronics and regenerative braking systems, such as the possible perception that Toyota’s recent vehicle recalls may be attributable to these systems; · the limited range over which electric vehicles may be driven on a single battery charge; · the decline of an electric vehicle’s range resulting from deterioration over time in the battery’s ability to hold a charge; · Concerns about electric grid capacity and reliability, which could derail our past and present efforts to promote electric vehicles as a practical solution to vehicles which require gasoline; · the availability of alternative fuel vehicles, including plug-in hybrid electric vehicles; · improvements in the fuel economy of the internal combustion engine; · the availability of service for electric vehicles; · the environmental consciousness of consumers; · volatility in the cost of oil and gasoline; · consumers’ perceptions of the dependency of the United States on oil from unstable or hostile countries; · government regulations and economic incentives promoting fuel efficiency and alternate forms of energy; · access to charging stations, standardization of electric vehicle charging systems and consumers’ perceptions about convenience and cost of charging an electric vehicle; · the availability of tax and other governmental incentives to purchase and operate electric vehicles or future regulation requiring increased use of nonpolluting vehicles; · perceptions about and the actual overall cost of electric vehicles; and · macroeconomic factors. In addition, recent reports have suggested the potential for extreme temperatures to affect the range or performance of electric vehicles. To the extent customers have concerns about such reductions or third party reports which suggest reductions in range greater than our estimates gain widespread acceptance, ZAP Jonway’s ability to market and sell our vehicles, particularly in colder climates, may be adversely impacted. Additionally, ZAP Jonway may become subject to regulations that may require us to alter the design of our vehicles, which could negatively impact consumer interest in our vehicles. For example, ZAP Jonway’s electric vehicles make less noise than internal combustion vehicles. We are aware of advocacy groups, such as the United States National Federation of the Blind, which are lobbying for regulations to require electric vehicle manufacturers to adopt minimum sound standards. The influence of any of the factors described above may cause current or potential customers not to purchase ZAP Jonway’s electric vehicles, which would materially adversely affect ZAP Jonway’s business, operating results, financial condition and prospects. 21 If ZAP Jonway is unable to keep up with advances in electric vehicle technology, we may suffer a decline in our competitive position. ZAP Jonway may be unable to keep up with changes in electric vehicle technology and, as a result, may suffer a decline in our competitive position. Any failure to keep up with advances in electric vehicle technology would result in a decline in ZAP Jonway’s competitive position which would materially and adversely affect our business, prospects, operating results and financial condition. ZAP Jonway’s research and development efforts may not be sufficient to adapt to changes in electric vehicle technology. As technologies change, we plan to upgrade or adapt our vehicles and introduce new models in order to continue to provide vehicles with the latest technology, in particular battery cell technology. However, ZAP Jonway’s vehicles may not compete effectively with alternative vehicles if ZAP Jonway is not able to source and integrate the latest technology into our vehicles. For example, we do not manufacture engines, which make us dependent upon other suppliers of engine technology for our vehicles. Manufacturing internationally may cause problems and present risks for ZAP Jonway. ZAP Jonway has been focusing on manufacturing internationally, particularly in China. There are many risks associated with international business.These risks include, but are not limited to, language barriers, fluctuations in currency exchange rates, political and economic instability, regulatory compliance difficulties, problems enforcing agreements, and greater exposure of ZAP Jonway’s intellectual property to markets where a high probability of unlawful appropriation may occur.A failure to successfully mitigate any of these potential risks could damage our business. ZAP Jonway is required to comply with all applicable domestic and foreign export control laws, including the International Traffic in Arms Regulations and the Export Administration Regulations, or EAR. Some items manufactured by us are controlled for export by the United States Department of Commerce’s Bureau of Industry and Security under the EAR. In addition, ZAP Jonway is subject to the Foreign Corrupt Practices Act and international counterparts that generally bar bribes or unreasonable gifts for foreign governments and officials. Violation of any of these laws or regulations could result in significant sanctions, including large monetary penalties and suspension or debarment from participation in future government contracts, which could reduce ZAP Jonway’s future revenue and net income. Because ZAP Jonway manufactures and sell a substantial portion of our products abroad, its operating costs are subject to fluctuations in foreign currency exchange rates. If the U.S. dollar weakens against the foreign currencies in which we denominate certain of our trade accounts payable, fixed purchase obligations and other expenses, the U.S. dollar equivalent of such expenses would increase. We can provide no assurances that we will not experience losses arising from currency fluctuations in the future, which could be significant. The range of ZAP’selectric vehicles on a single charge declines over time, which may negatively influence potential customers’ decisions whether to purchase our vehicles. The range of ZAP electric vehicles on a single charge declines principally as a function of usage, time and charging patterns. For example, a customer’s use of their ZAP vehicle as well as the frequency with which they charge the battery of their vehicle can result in additional deterioration of the battery’s ability to hold a charge. Battery deterioration and the related decrease in range may negatively influence potential customer decisions whether to purchase ZAP Jonway’s vehicles, which may harm our ability to market and sell our vehicles. Developments in alternative technologies or improvements in the internal combustion engine may materially adversely affect the demand for ZAP Jonway’s vehicles. Significant developments in alternative technologies, such as advanced diesel, ethanol, fuel cells or compressed natural gas, or improvements in the fuel economy of the internal combustion engine, may materially and adversely affect our business and prospects in ways ZAP Jonway does not currently anticipate. For example, fuel which is abundant and relatively inexpensive in North America, such as compressed natural gas may emerge as consumers’ preferred alternative to petroleum based propulsion. Any failure by ZAP Jonway to develop new or enhanced technologies or processes, or to react to changes in existing technologies, could materially delay our development and introduction of new and enhanced vehicles, which could result in the loss of competitiveness of our vehicles, decreased revenue and a loss of market share to competitors. 22 ZAP Jonway’s future success will depend upon our ability to design and achieve market acceptance of new vehicle models. ZAP anticipates that a substantial amount of its revenue in the future will be generated from the sale of its electric vehicles. Jonway currently generates a substantial amount of its revenue from the sale of its gas fueled vehicles.Of ZAP Jonway’s planned vehicles, our electric vehicles, such as the Alias, electric A380 SUV and the improved gas fueled vehicle models are expected to be in production in 2013.All of our planned products require significant investment prior to commercial introduction, and may never be successfully developed or commercially successful. There can be no assurance that ZAP Jonway will be able to design future models of electric or gas vehicles that will meet the expectations of our customers or that our future model will become commercially viable. Additionally, historically, automobile customers have come to expect new and improved vehicle models to be introduced frequently. In order to meet these expectations, ZAP Jonway may in the future be required to introduce on a regular basis new vehicle models as well as enhanced versions of existing vehicle models. As technologies change in the future for automobiles in general and performance electric vehicles specifically, we will be expected to upgrade or adapt our vehicles and introduce new models in order to continue to provide vehicles with the latest technology. To date ZAP Jonway has limited experience simultaneously designing, testing, manufacturing and selling our vehicles. Any changes to the Federal Trade Commission’s electric vehicle range testing procedure or the United States Environmental Protection Agency’s energy consumption regulations for electric vehicles could result in a reduction to the advertised range of ZAP Jonway’s electric vehicles which could negatively impact our sales and harm our business. The Federal Trade Commission, or FTC, requires us to calculate and display the range of ZAP Jonway’s electric vehicles sold in the United States on a label we affix to the vehicle’s window. The FTC specifies that we follow testing requirements set forth by the Society of Automotive Engineers, or SAE, which further requires that we test vehicles sold in the United States using the United States Environmental Protection Agency’s, or the EPA’s, combined city and highway testing cycles. The EPA recently announced that it would develop and establish new energy efficiency testing methodologies for electric vehicles.However, there can be no assurance that the modified EPA testing cycles will not result in a greater reduction. Any reduction in the advertised range of ZAP Jonway vehicles could negatively impact our vehicle sales and harm our business. If ZAP Jonway is unable to reduce and adequately control the costs associated with operating our business, including our costs of manufacturing, sales and materials, our business, financial condition, operating results and prospects will suffer. If ZAP Jonway is unable to reduce and/or maintain a sufficiently low level of costs for designing, manufacturing, marketing, selling and distributing and servicing our vehicles relative to their selling prices, our operating results, gross margins, business and prospects could be materially and adversely impacted. We have made, and will be required to continue to make, significant investments for the design, manufacture and sales of our vehicles. There can be no assurances that our costs of producing and delivering our vehicles will be less than the revenue we generate from sales at the time of the launch of such vehicle or that we will ever achieve a positive gross margin on sales of any specific vehicle. ZAP Jonway incurs significant costs related to contracting for the manufacture of our vehicles, procuring the materials required to manufacture our electric cars, assembling vehicles and compensating our personnel. Although we expect manufacturing expenses to proportionally decrease with the localization of manufacturing in Jonway’s facilities, if ZAP Jonway is unable to keep our operating costs aligned with the level of revenues we generate, our operating results, business and prospects will be harmed. Many of the factors that impact our operating costs are beyond our control. For example, the costs of our raw materials and components, such as lithium-ion battery cells used in our vehicles could increase due to shortages as global demand for these products increases. Indeed, if the popularity of electric vehicles exceeds current expectations without significant expansion in battery cell production capacity and advancements in battery cell technology, shortages could occur which would result in increased materials costs to us. The automotive market is highly competitive and ZAP Jonway may not be successful in competing in this industry. ZAP Jonway currently faces competition from established competitors and expect to face competition from others in the future. The worldwide automotive market, particularly for alternative fuel vehicles, is highly competitive today and ZAP Jonway expects it will become even more so in the future. ZAP Jonway currently faces strong competition from established automobile manufacturers, including manufacturers of all-electric vehicles such as the Nissan LEAF, Tesla, Ford, Volkswagen, Chevy Volt, Renault and many others. 23 Most of ZAP Jonway’s current and potential competitors have significantly greater financial, manufacturing, marketing and other resources than we do and may be able to devote greater resources to the design, development, manufacturing, distribution, promotion, sale and support of their products. Virtually all of our incumbent competitors have more extensive customer bases and broader customer and industry relationships than we do. In addition, many of these companies have longer operating histories and greater name recognition than we do. Our competitors may be in a stronger position to respond quickly to new technologies and may be able to design, develop, market and sell their products more effectively. Furthermore, certain large manufacturers offer financing and leasing options on their vehicles and also have the ability to market vehicles at a substantial discount, provided that the vehicles are financed through their affiliated financing company. ZAP Jonway does not currently offer or plan to offer, any form of direct financing on our vehicles. ZAP Jonway has not in the past, and does not currently nor in the foreseeable future intend to, offer substantial customary discounts on our vehicles. The lack of direct financing options and the absence of substantial customary vehicle discounts could put ZAP Jonway at a competitive disadvantage. ZAP Jonway expects competition in our industry to intensify in the future in light of increased demand for conventional and alternative fuel vehicles, continuing globalization and consolidation in the worldwide automotive industry. Factors affecting competition include product quality and features, innovation and development time, pricing, reliability, safety, fuel economy, customer service and financing terms. Increased competition may lead to lower vehicle unit sales and increased inventory, which may result in a further downward price pressure and adversely affect ZAP Jonway’s business, financial condition, operating results and prospects. ZAP Jonway’s ability to successfully compete in our industry will be fundamental to our future success in existing and new markets and our market share. There can be no assurances that ZAP Jonway will be able to compete successfully in our markets. If our competitors introduce new cars or services that compete with or surpass the quality, price or performance of our cars or services, ZAP Jonway may be unable to satisfy existing customers or attract new customers at the prices and levels that would allow us to generate attractive rates of return on our investment. Increased competition could result in price reductions and revenue shortfalls, loss of customers and loss of market share, which could harm our business, prospects, financial condition and operating results. Demand in the automobile industry is highly volatile. Volatility of demand in the automobile industry may materially and adversely affect our business, prospects, operating results and financial condition. The markets in which we currently compete and plan to compete in the future have been subject to considerable volatility in demand in recent periods. Demand for automobile sales depends to a large extent on general, economic, political and social conditions in a given market and the introduction of new vehicles and technologies. As a newer automobile manufacturer and low volume producer, ZAP Jonway has less financial resources than more established automobile manufacturers to withstand changes in the market and disruptions in demand. As our business grows, economic conditions and trends in other countries and regions where we sell our vehicles will impact our business, prospects and operating results as well. Demand for ZAP Jonway’s vehicles may also be affected by factors directly impacting automobile price or the cost of purchasing and operating automobiles such as sales and financing incentives, prices of raw materials and parts and components, cost of fuel and governmental regulations, including tariffs, import regulation and other taxes. Volatility in demand may lead to lower vehicle unit sales and increased inventory, which may result in further downward price pressure and adversely affect ZAP Jonway’s business, prospects, financial condition and operating results. These effects may have a more pronounced impact on our business given our relatively smaller scale and financial resources as compared to many incumbent automobile manufacturers. Difficult economic conditions may affect consumer purchases, such as ZAP Jonway’s vehicles. Over the last three years, the deterioration in the global financial markets and continued challenging condition of the macroeconomic environment has negatively impacted consumer spending and we believe has adversely affected the sales of our vehicles. The Chinese economy is slowing down, and due to government regulation that restricts the purchase of vehicles for major cities such as Shanghai and Beijing due to massive congestion and pollution problems, the demand for automobiles may decline.Despite strong incentives from government to promote the adoption of EVs by subsidies and lifting restrictions to waive EV purchases, consumers’ reluctance may continue to persist due to the lack of charging infrastructures and consumers’ concern with the reliability and safety of EVs.Difficult economic conditions could therefore temporarily reduce the market for vehicles in ZAP Jonway’s price range. Discretionary consumer spending also is affected by other factors, including changes in tax rates and tax credits, interest rates and the availability and terms of consumer credit. 24 If the current difficult economic environment improvement is transient, we may experience a decline in the demand for new vehicles and thus ZAP Jonway’s vehicles as well, which could materially harm our business, prospects, financial condition and operating results. Accordingly, any events that have a negative effect on the United States or China’s economy or on other foreign economies or that negatively affect consumer confidence in the economy, including disruptions in credit and stock markets, and actual or perceived economic slowdowns, may harm ZAP Jonway’s business, prospects, financial condition and operating results. Marketplace confidence in our liquidity and long-term business prospects is important for building and maintaining ZAP Jonway’s business. If ZAP Jonway is unable to establish and maintain confidence about ZAP Jonway’s liquidity and business prospects among consumers and within our industry, then our financial condition, operating results and business prospects may suffer materially. ZAP Jonway’s vehicles are highly technical products that require maintenance and support. If we were to cease or cut back operations, even years from now, buyers of ZAP Jonway’s vehicles from years earlier might have much more difficulty in maintaining their vehicles and obtaining satisfactory support. As a result, consumers may be less likely to purchase our vehicles now if they are not convinced that our business will succeed or that our operations will continue for many years. Similarly, suppliers and other third parties will be less likely to invest time and resources in developing business relationships with ZAP Jonway if they are not convinced that our business will succeed. If ZAP Jonway is required to downsize in the future, such actions may result in negative perceptions regarding our liquidity and long-term business prospects. Accordingly, in order to build and maintain our business, ZAP Jonway must maintain confidence among customers, suppliers and other parties in our liquidity and long-term business prospects. In contrast to some more established auto makers, we believe that, in ZAP Jonway’s case, the task of maintaining such confidence may be particularly complicated by factors such as the following: · ZAP Jonway’s limited operating history; · ZAP limited revenues and lack of profitability to date; Jonway Auto’s outstanding loan and line of credit for working capital; · unfamiliarity with or uncertainty about our electric vehicles; lack of infrastructure to support the refueling/recharging of EV and new energy vehicles; · uncertainty about the long-term marketplace acceptance of alternative fuel vehicles generally, or electric vehicles specifically; · the prospect that ZAP Jonway may need ongoing infusions of external capital to fund our planned operations; · the size of our expansion plans in comparison to our existing capital base and scope and history of operations; and · the prospect or actual emergence of direct, sustained competitive pressure from more established auto makers. Many of these factors are largely outside of ZAP Jonway’s control, and any negative perceptions about our liquidity or long-term business prospects, even if exaggerated or unfounded, would likely harm our business and make it more difficult to raise additional funds when needed. 25 ZAP Jonway may need to raise additional funds and these funds may not be available to us when we need them. If we cannot raise additional funds when we need them, ZAP Jonway’s operations and prospects could be negatively affected. The design, manufacture, sale and servicing of automobiles is a capital intensive business. For example, for the year ended December 31, 2012,ZAP Jonway incurred net losses of approximately $31.2 million and used approximately $6.5 million of cash in operations while recognizing approximately $50.3 million in revenue. As of December 31, 2012, ZAP Jonway had cash and cash equivalents of $1.65 million. We cannot be certain that additional funds will be available to ZAP Jonway on favorable terms when required, or at all. If we cannot raise additional funds when we need them, our financial condition, results of operations, business and prospects could be materially adversely affected. Future issuance of ZAP equity or equity-related securities will dilute the ownership interest of existing ZAP shareholders and our issuance of debt securities could increase the risk or perceived risk of our company.Jonway Auto’s cash flow depends heavily on continuing orders from its domestic and international markets, and using the payments to finance the bulk of the required working capital to deliver the products in order to fulfill the sales orders.If the future orders were to slow down, or get substantially reduced, ZAP and Jonway Auto would need more funding to support its cash flow in order to make payment to its suppliers and meet its working capital cash needs. If ZAP Jonway’s vehicles fail to perform as expected, we may have to recall our products and our ability to develop, market and sell our electric vehicles could be harmed. ZAP Jonway’s vehicles may contain defects in design and manufacture that may cause them not to perform as expected or that may require repair. ZAP has received an order from Department of Transportation (DOT) in the U.S. to recall its 2008 Xebra vehicles with buy back because the proposed fix submitted in 2012 was not acceptable to DOT.ZAP has discontinued the sale of Xebras since 2011 and also issued recall notices last year with respect to the 2008 Xebra® model.This recall is due to the 2008 Xebras inability to meet the braking distance requirements when the vehicle is operating at its maximum speed. On November 14, 2012, NHTSA determined that ZAP has not reasonably met its recall remedy and notification requirements and ordered ZAP to take specified actions to meet its requirements. ZAP’s recalls include 627 units sold in U.S. market. As for other models, while we have performed extensive internal testing, we currently have a limited frame of reference by which to evaluate the performance of our vehicles, particularly our electric vehicles, in the hands of our customers. While it has not initiated any product recalls to date, Jonway has had a relatively short operating history and there can be no assurances that Jonway will not be required to recall products in the future. There can be no assurance that ZAP Jonway will be able to detect and fix any defects in the vehicles prior to their sale to consumers.In the future, ZAP Jonway may at various times, voluntarily or involuntarily, initiate a recall if any of our vehicles or their components prove to be defective. Such recalls, voluntary or involuntary, involve significant expense and diversion of management attention and other resources, which would adversely affect our brand image in our target markets and could adversely affect our business, prospects, financial condition and results of operations. ZAP Jonway’s electric vehicles may not perform consistent with customers’ expectations or consistent with other vehicles currently available. For example, ZAP Jonway’s vehicles may not have the durability or longevity of current vehicles, and may not be as easy to repair as other vehicles currently on the market. Any product defects or any other failure of our vehicles to perform as expected could harm our reputation and result in adverse publicity, lost revenue, delivery delays, product recalls, product liability claims, harm to ZAP Jonway’s brand and reputation, and significant warranty and other expenses, and could have a material adverse impact on our business, financial condition, operating results and prospects. ZAP Jonway has very limited experience servicing our vehicles and ZAP Jonway is using a different service model in the US through third party service contracts with US partners. If ZAP Jonway is unable to address the service requirements of our existing and future customers our business will be materially and adversely affected. If ZAP Jonway is unable to successfully address the service requirements of our existing and future customers our business and prospects will be materially and adversely affected. In addition, we anticipate the level and quality of the service we provide our customers will have a direct impact on the success of our future vehicles. If ZAP Jonway is unable to satisfactorily service our current customers, our ability to generate customer loyalty, grow our business and sell additional vehicles could be impaired. ZAP Jonway plans to service our vehicles by shipping parts to dealers, sending our authorized service personnel as necessary, providing service at our Santa Rosa location and arranging to have local US partners take up the service contracts with new vehicles delivered in the US supported by Jonway’s service personnel in China.ZAP Jonway’s customer service centers are distributed all over China and are trained to provide local support within their territories.We are adopting similar models internationally where ZAP will sign up local in-country partners who have presence in the major cities to provide customer service support, and provide these partners with service training and spare parts.Jonway’s service facilities in China are not yet equipped to handle ZAP Jonway electric vehicles and will have to be updated and the personnel trained for this purpose.There can be no assurance that these service arrangements or ZAP Jonway’s limited experience servicing our vehicles will adequately address the service requirements of our customers to their satisfaction, or that we will have sufficient resources to meet this service requirement in a timely manner as the volume of vehicles ZAP Jonway is able to deliver annually increases. 26 A number of potential customers may choose not to purchase ZAP Jonway’s vehicles because of the lack of a more widespread service network. If we do not adequately address our customers’ service needs, our brand and reputation will be adversely affected, which in turn, could have a material and adverse impact on our business, financial condition, operating results and prospects. Traditional automobile manufacturers do not provide maintenance and repair services directly. Consumers must rather service their vehicles through franchised dealerships or through third party maintenance service providers. ZAP does not have any such arrangements with third party service providers and has not yet established US dealership network.It is unclear when such third party service providers will be able to acquire the expertise to service ZAP Jonway’s vehicles. As our vehicles are placed in more locations, ZAP’smay encounter negative reactions from our consumers who are frustrated that they cannot use local service stations to the same extent as they have with their conventional automobiles and this frustration may result in negative publicity and reduced sales, thereby harming our business and prospects. In addition, the motor vehicle industry laws in many jurisdictions require that service facilities be available with respect to vehicles physically sold from locations in the jurisdiction. Whether these laws would also require that service facilities be available with respect to vehicles sold over the internet to consumers in a state in which ZAP Jonway has no physical presence is uncertain. While we believe our service practices would satisfy regulators in these circumstances, there are no assurances that regulators will not attempt to require that we provide physical service facilities in their states. If issues arise in connection with these regulations, certain aspects of our service program would need to be restructured to comply with state law, which may require additional investment and affect the efficiencies and operations of our business processes. ZAP Jonway may not succeed in continuing to establish, maintain and strengthen the ZAP and Jonway brands, which would materially and adversely affect customer acceptance of our vehicles and components and our business, revenues and prospects. Our business and prospects are heavily dependent on our ability to develop, maintain and strengthen the ZAP and Jonway brands. Any failure to develop, maintain and strengthen our brands may materially and adversely affect our ability to sell our existing and planned vehicles. If ZAP Jonway does not continue to establish, maintain and strengthen our brands, we may lose the opportunity to build a critical mass of customers. Promoting and positioning our brands will likely depend significantly on our ability to provide qualityvehicles and maintenance and repair services, and we have limited experience in these areas, which are through third party arrangements.Jonway’s service facilities in China are not yet equipped to handle ZAP electric vehicles and will have to be updated and the personnel trained for this purpose. In addition, we expect that our ability to develop, maintain and strengthen the ZAP and Jonway brands will also depend heavily on the success of our marketing efforts. To date, Jonway has limited experience with marketing activities as we have relied primarily on the internet, word of mouth and attendance at industry trade shows to promote our brands and Jonway has relied primarily on its distribution network. To further promote our brands, we may be required to change our marketing practices, which could result in substantially increased advertising expenses, including the need to use traditional media such as television, radio and print. The automobile industry is intensely competitive, and we may not be successful in building, maintaining and strengthening the ZAP and Jonway brands. Many of our current and potential competitors, particularly automobile manufacturers headquartered in Detroit, Japan and the European Union, have greater name recognition, broader customer relationships and substantially greater marketing resources than we do. If we do not develop and maintainstrong brands, our business, prospects, financial condition and operating results will be materially and adversely impacted. ZAP Jonway is dependent on our suppliers, a significant number of which are single or limited source suppliers, and the inability of these suppliers to continue to deliver, or their refusal to deliver, necessary components of our vehicles at prices and volumes acceptable to us could have a material adverse effect on our business, prospects and operating results. While ZAP obtains components from multiple sources whenever possible, similar to other automobile manufacturers, many of the components used in our vehicles are purchased by us from a single source. We refer to these component suppliers as our single source suppliers. To date we have not qualified alternative sources for most of the single sourced components used in our vehicles and we generally do not maintain long-term agreements with our single source suppliers. 27 While ZAP believes that we may be able to establish alternate supply relationships and can obtain or engineer replacement components for our single source components, we may be unable to do so in the short term or at all at prices or costs that are favorable tous. In particular, while ZAP believes that we will be able to secure alternate sources of supply for almost all of our single sourced components on a relatively short time frame, qualifying alternate suppliers or developing our own replacements for certain highly customized components of our electric vehicles may be time consuming and costly. Jonway obtains most of its components, such as its engines, from multiple third party suppliers, except for interior trim plastic components, which it obtains from Jonway Group. Changes in business conditions, wars, governmental changes and other factors beyond ZAP Jonway’s control or which we do not presently anticipate, could also affect our suppliers’ ability to deliver components to us on a timely basis. Furthermore, if we experience significant increased demand, or need to replace our existing suppliers, there can be no assurance that additional supplies of component parts will be available when required on terms that are favorable to us, at all, or that any supplier would allocate sufficient supplies to us in order to meet our requirements or fill our orders in a timely manner. The loss of any single or limited source supplier or the disruption in the supply of components from these suppliers could lead to delays in vehicle deliveries to ZAP Jonway’s customers, which could hurt our relationships with our customers and also materially adversely affect our business, prospects and operating results. Increases in costs, disruption of supply or shortage of materials, in particular lithium-ion cells, could harm ZAP Jonway’s business. ZAP Jonway may experience increases in the cost or a sustained interruption in the supply or shortage of materials. Any such cost increase or supply interruption could materially negatively impact our business, prospects, financial condition and operating results. ZAP Jonway uses various materials in our business and the prices for these materials fluctuate depending on market conditions and global demand for these materials and could adversely affect our business and operating results. For instance, ZAP Jonway is exposed to multiple risks relating to price fluctuations for batteries, particularly lithium-ion cells for our electric vehicles. These risks include: · the inability or unwillingness of current battery manufacturers to build or operate battery cell manufacturing plants to supply the numbers of lithium-ion cells required to support the growth of the electric or plug-in hybrid vehicle industry as demand for such cells increases; · Disruption in the supply of cells due to quality issues or recalls by the battery cell manufacturers; and · An increase in the cost of raw materials, such as cobalt, used in lithium-ion cells. ZAP Jonway’s business is dependent on the continued supply of battery cells for our vehicles. Battery cell manufacturers may have additional restrictions and constraints placed by local regulatory government agencies that may affect their ability to continue to supply lithium batteries for electric vehicle manufacturers in the event that they determine that the vehicles are not sufficiently safe. Furthermore, current fluctuations or shortages in petroleum and other economic conditions may cause us to experience significant increases in freight charges and material costs. Substantial increases in the prices for our materials would increase our bill of materials and operating costs, and could reduce our margins if we cannot recoup the increased costs through increased electric vehicle prices. There can be no assurance that we will be able to recoup increasing costs of materials by increasing vehicle prices and any attempts to increase the announced or expected prices in response to increased material costs could be viewed negatively by our customers and could materially adversely affect our brand, image, business, prospects and operating results. The success of our electric vehicle business depends on attracting and retaining large fleet customers. If ZAP Jonway is unable to do so, we will not be able to achieve profitability. ZAP Jonway’s electric vehicle business’ success depends on attracting large fleet or taxi customers to purchase our electric vehicles. If our existing and prospective customers do not perceive our vehicles and services to be of sufficiently high value and quality, cost competitive and high performing, ZAP Jonway may not be able to retain our current customers or attract new customers, and our business and prospects, operating results and financial condition would suffer as a result. To date, we have limited experience selling ZAP Jonway vehicles and we may not be successful in attracting and retaining large fleet or taxi customers. If for any of these reasons ZAP Jonway is not able to attract and maintain customers, our business, prospects, operating results and financial condition would be materially harmed. 28 ZAP Jonway’s plan to expand our network of distributors will require significant cash investments and management resources and may not meet our expectations with respect to additional sales of our electric vehicles. ZAP Jonway’s plan to expand our network of distributors will require significant cash investments and management resources and may not meet our expectations with respect to additional sales of our vehicles. This planned global expansion of distributors may not have the desired effect of increasing sales and expanding our brand presence to the degree ZAP Jonway is anticipating. We will also need to ensure ZAP Jonway is in compliance with any regulatory requirements applicable to the sale of our vehicles in our potential markets, which could take considerable time and expense. If ZAP Jonway experiences any delays in expanding our network of distributors, this could lead to a decrease in sales of our vehicles and could negatively impact our business, prospects, financial condition and operating results. We may not be able to expand our network at our expected rate and our planned expansion of our network of distributors will require significant cash investment and management resources. Furthermore, certain states and foreign jurisdictions may have permit requirements, franchise dealer laws or similar laws or regulations that may preclude or restrict our ability to sell vehicles out of such states and jurisdictions. Any such prohibition or restriction may lead to decreased sales in such jurisdictions, which could harm our business, prospects and operating results. ZAP Jonway faces risks associated with our international operations, including unfavorable regulatory, political, tax and labor conditions, which could harm our business. ZAP Jonway faces risks associated with our international operations, including possible unfavorable regulatory, political, tax and labor conditions, which could harm our business.Recently, in China, rising wages in China have increased operating costs and the rising RMB exchange rate is reducing the price competitiveness of our vehicles internationally.All of this is putting pressure on the operating costs of manufacturing plants.Meanwhile, due to numerous labor disputes in large manufacturing plants, local government regulatory authorities and labor union advocates have increased their scrutiny of wages, labor conditions in China. To the extent such developments result in more burdensome labor laws and regulations or require us to increase the wages of employees, ZAP Jonway’s ability to adequately staff our plants and to manufacture and ship products in China could be adversely affected, our margins and net income could be reduced and our reputation as a reliable supplier could be negatively impacted. ZAP currently has international operations and subsidiaries in China, and is evaluating setting up assembly plants in strategic countries where local partners are willing to invest in the production assembly plants in order to improve tax rates. Jonway is developing international distribution activities in Brazil, Turkey, Russia, South Africa, Ghana and Thailand.In the near future, Jonway intends to add other new international distribution to Southeast Asia, the Middle East and South America depending on the opportunities and strengths of the local interested partners.Additionally, as part of ZAP Jonway’s growth strategy, we intend to expand our sales, maintenance and repair services internationally. However, we have limited experience to date in manufacturing, selling, and servicing our vehicles internationally and such expansion would require us to make significant expenditures, including the hiring of local employees and establishing facilities, in advance of generating any revenue. ZAP Jonway is subject to a number of risks associated with international business activities that may increase our costs, impact our ability to sell our electric vehicles and require significant management attention. These risks include: · compliance of ZAP Jonway’s vehicles to various international regulatory requirements where our vehicles are sold, or homologation; · labor unrest and difficulty in staffing and managing international operations; · excess costs associated with reducing employment or shutting down facilities; · constraints on our ability to maintain or increase prices as the RMB rises and still remain competitive; · coordinating communications among and managing international operations; · difficulties in marketing and attracting customers in new jurisdictions; · foreign government taxes, regulations and permit requirements, including foreign taxes that we may not be able to offset against taxes imposed uponZAP in the United States, and foreign tax and other laws limiting our ability to repatriate funds to ZAP in the United States; · fluctuations in foreign currency exchange rates and interest rates, including risks related to any interest rate swap or other hedging activities we undertake; our ability to enforce our contractual and intellectual property rights, especially in those foreign countries that do not respect and protect intellectual property rights to the same extent as do the United States, Japan and European countries, which increases the risk of unauthorized, and uncompensated, use of our technology; 29 · difficulties in obtaining or complying with export license requirements; · United States and foreign government trade restrictions, tariffs and price or exchange controls; · foreign labor laws, regulations and restrictions; · preferences of foreign nations for domestically owned companies; · changes in diplomatic and trade relationships; · political instability, natural disasters, war or events of terrorism; and · the strength of international economies. ZAP Jonway also faces the risk that costs denominated in foreign currencies will increase if such foreign currencies strengthen quickly and significantly against the dollar. If the value of the United States dollar depreciates significantly against such currencies, our costs as measured in United States dollars will correspondingly increase and our operating results will be adversely affected. In addition, our battery cell purchases from international suppliers are subject to currency risk. Although ZAP present contracts are United States dollar based, if the United States dollar depreciates significantly against the local currency it could cause our international suppliers to significantly raise their prices, which could harm ZAP Jonway’s financial results. To respond to competitive pressures and customer requirements, ZAP Jonway may further expand internationally in lower cost locations. As we pursue continued expansion in these locations, we may incur additional capital expenditures. In addition, the cost structure in certain countries that are now considered to be favorable may increase as economies develop or as such countries join multinational economic communities or organizations, causing local wages to rise. As a result, we may need to continue to seek new locations with lower costs and the employee and infrastructure base to support our international operation.We cannot assure you that ZAP Jonway will realize the anticipated strategic benefits of our international operations or that our international operations will contribute positively to our operating results. If ZAP Jonway fails to successfully address these risks, our business, prospects, operating results and financial condition could be materially harmed. Some of the laws and regulations governing Jonway are vague and subject to risks of interpretation. Some of the laws and regulations of the People’s Republic of China governing our business operations in China are vague and their official interpretation and enforcement may involve substantial uncertainty. These include, but are not limited to, laws and regulations governing Jonway’s business, required licenses and approvals, and the enforcement and performance of our contractual arrangements in the event of the imposition of statutory liens, death, bankruptcy and criminal proceedings. We believe that we comply with regulatory requirements in the People’s Republic of China, but there can be no certainty that government will not have a different interpretation. Despite their uncertainty, Jonway will be required to comply.In particular, Jonway’s regulatory authority to manufacture vehicles is through Zhejiang UFO’s listing on the Public Notice. We believe this satisfies regulatory requirements, but if the government decides otherwise, they could enforce penalties and fees and require Jonway to obtain a separate listing on the Public Notice. New laws and regulations that affect existing and proposed businesses may be applied retroactively. Accordingly, the effectiveness of newly enacted laws, regulations or amendments may not be clear. ZAP Jonway cannot predict what effect the interpretation of existing or new laws or regulations may have on our business. If any promulgated regulations contain clauses that cause an adverse impact to ZAP Jonway’s operations in China, then our business, operating results and financial condition could be materially and adversely affected. 30 Jonway’s contracts are based in the Chinese Renminbi, which may fluctuate against the U.S. dollar and must be reconciled into the U.S. dollar for ZAP Jonway’s consolidated financials. Jonway’s present contracts are based in the Chinese Renminbi (“RMB”), except for international trading contracts in the US dollar.The value of the RMB depends, to a large extent, on China’s domestic and international economic, financial and political developments and government policies, as well as the currency’s supply and demand in the local and international markets.Over the last two years, the value of the RMB largely appreciated against U.S. dollar and will continue to appreciate over time.There can be no assurance that such exchange rate will not fluctuate widely against the U.S. dollar in the future.Fluctuation of the value of the RMB will have adverse effects in reconciling Jonway’s financial statements into the U.S. dollar in consolidated financials and such reconciliation may require significant resources of ZAP Jonway and therefore cause an adverse effect on ZAP Jonway’s business.Additionally, the rising RMB could increasingly reduce the price competitiveness of our products internationally outside of China, and add to the overall manufacturing costs for each vehicle. The unavailability, reduction or elimination of government and economic incentives could have a material adverse effect on ZAP Jonway’s business, financial condition, operating results and prospects. Any reduction, elimination or discriminatory application of government subsidies and economic incentives because of policy changes, the reduced need for such subsidies and incentives due to the perceived success of the electric vehicle, fiscal tightening or other reasons may result in the diminished competitiveness of the alternative fuel vehicle industry generally or ZAP Jonway’s electric vehicles in particular. This could materially and adversely affect the growth of the alternative fuel automobile markets and ZAP Jonway’s business, prospects, financial condition and operating results. ZAP Jonway’s growth depends in part on the availability and amounts of government subsidies and economic incentives for alternative fuel vehicles generally and electric vehicles specifically. If we fail to meet conditions for tax incentives for electric vehicles, we would be unable to take full advantage of these tax incentives and our financial position could be harmed. In addition, certain regulations that encourage sales of electric cars could be reduced, eliminated or applied in a way that creates an adverse effect for ZAP Jonway’s electric vehicles, either currently or at any time in the future. For example, while the federal and state governments in the United States have from time to time enacted tax credits and other incentives for the purchase of alternative fuel cars, our competitors have more experience and greater resources in working with legislators than we do, and so there is no guarantee that our vehicles would be eligible for tax credits or other incentives provided to alternative fuel vehicles in the future. This would put ZAP Jonway’s electric vehicles at a competitive disadvantage. Furthermore, low volume manufacturers are exempt from certain regulatory requirements in the United States. This provides ZAP Jonway with an advantage over high volume manufacturers that must comply with such regulations. Once we reach a certain threshold number of sales in the United States, we will no longer be able to take advantage of such exemptions in the respective jurisdictions, which could lead us to incur additional design and manufacturing expense. Jonway depends in part on government subsidies and economic incentives to finance Jonway’s independent research and development, production and sale, such as a Chinese surtax exemption,technology innovation incentives and land use rights investment subsidies from local government.The related government subsidies and incentives amounted to $0.31 million and$0.73millionfor Jonway in 2012 and 2011, respectively.If government policies change, or if Jonway otherwise fails to obtain these incentives, it will adversely affect ZAP Jonway’s financial position and operating results.Due to lack of a business license, Jonway cannot obtain certain government grants for the auto manufacturing industry, or other incentives, such as the enterprise income tax preferential treatment, and other incentives for auto manufacturers. ZAP’s payment in its common stock in the US to compensate for services rendered by service providers and some employees may put downward pressure on stock prices. ZAP in the US had paid some of its employees and contractors with stock and this continues to put pressure on the share price.ZAP is putting more restrain on the issuance of stock for services, and minimized the issuance of stock options to employees. ZAP’s efforts to integrate acquired businesses, especially Jonway, into our existing operation may not be successful. ZAP Jonway may, in the future, continue to acquire businesses in China and in other jurisdictions that we believe would benefit us in terms of product diversification, brand enhancement, technological advances, geographical presence or expansion of sales and distribution networks. Our ability to grow through acquisitions depends upon our ability to identify, negotiate, complete and integrate suitable targets and to obtain any necessary financing for such acquisitions. In order to complete certain acquisitions, we may require regulatory approvals or other conditions to closing that delay the completing of strategic transactions beyond the time anticipated. Even if we successfully complete an acquisition, we may experience difficulties in integrating the acquired business, its personnel or its products into our existing business, particularly: 31 · allocating management resources; · scaling up production and coordinating management of operations at new sites; · separating operations or support infrastructure for entities divested; · managing and integrating operations in geographically dispersed locations; · maintaining customer, supplier or other favorable business relationships of acquired operations and terminating unfavorable relationships; · integrating the acquired company’s systems into our management information systems; · satisfying unforeseen liabilities of acquired businesses, including environmental liabilities, which could require the expenditure of material amounts of cash; · operating in the geographic market or industry sector of the business acquired in which we may have little or no experience; · improving and expanding our management information systems to accommodate expanded operations; and losing key employees of acquired operations. These difficulties may result in delays or failures in realizing the benefits of the acquired business or its products, diversion of our management’s time and attention from other business concerns and, higher costs of integration than we anticipated.In addition, we may also face cultural and other issues integrating businesses in China and other jurisdictions, including oversight to ensure these businesses comply with applicable U.S. laws and regulations, particularly regarding compliance with the Office of Foreign Assets Control and the Foreign Corrupt Practices Act. ZAP Jonway may be ineffective in fully adopting more efficient systems for timely recording and reporting to provide transparency and accuracy of all operations and finances.Delayed adoption of tracking systems may affect the performance of the Company. ZAP Jonway may not be able to identify adequate strategic relationship opportunities, or form strategic relationships, in the future. Strategic business relationships will be an important factor in the growth and success of ZAP Jonway’s business. There are no assurances that we will be able to identify or secure suitable business relationship opportunities in the future or our competitors may capitalize on such opportunities before we do. We may not be able to offer competitive benefits to other companies that we would like to establish and maintain strategic relationships with which could impair our ability to establish such relationships. Moreover, identifying such opportunities could demand substantial management time and resources, and negotiating and financing relationships involves significant costs and uncertainties. If ZAP Jonway is unable to successfully source and execute on strategic relationship opportunities in the future, our overall growth could be impaired, and our business, prospects and operating results could be materially adversely affected. ZAP Jonway may not be successful in implementing and integrating strategic transactions or in divesting non-strategic assets, which could cause our financial results to fail to meet our forecasts. From time to time, ZAP Jonway may undertake strategic transactions that give us the opportunity to access new customers and new end-customer markets, to obtain new manufacturing and service capabilities and technologies, to enter new geographic manufacturing locations, to lower our manufacturing costs and improve the margins on our product mix, and to further develop existing customer relationships. Strategic transactions involve many difficulties and uncertainties, including the following: · integrating acquired operations and businesses; 32 · regulatory approvals or other conditions to closing that delay the completing of strategic transactions beyond the time anticipated; · allocating management resources; · scaling up production and coordinating management of operations at new sites; · separating operations or support infrastructure for entities divested; · managing and integrating operations in geographically dispersed locations; · maintaining customer, supplier or other favorable business relationships of acquired operations and terminating unfavorable relationships; · integrating the acquired company’s systems into our management information systems; · satisfying unforeseen liabilities of acquired businesses, including environmental liabilities, which could require the expenditure of material amounts of cash; · operating in the geographic market or industry sector of the business acquired in which we may have little or no experience; · improving and expanding our management information systems to accommodate expanded operations; and · losing key employees of acquired operations. Any of these factors could prevent ZAP Jonway from realizing the anticipated benefits of a strategic transaction, and our failure to realize these benefits could reduce our sales below and increase our costs above our forecasts. Acquisitions may also be dilutive to our earnings per share if our projections and assumptions about the acquired business’ future operating results prove to be inaccurate. As a result, although our goal is to improve our business and maximize shareholder value, any transactions that we complete may ultimately fail to increase our sales and net income and stock price. China’s foreign exchange control policy may restrict ZAP Jonway from repatriating profit from Chinese subsidiaries to ZAP and may further restrict ZAP Jonway in the future. The People’s Republic of China regulates the conversion between the RMB and foreign currencies.Over the years, the government has significantly reduced its control over routine foreign exchange transactions under current accounts, including trade and service-related foreign exchange transactions, payment of dividends and service of foreign debt.However, foreign exchange transactions by subsidiaries in China under capital accounts continue to be subject to significant foreign controls and require the approval of and or registration with, governmental authorities.There can be no assurance that these laws and regulations on foreign investment will not cast uncertainties on financing and operating plans in China.Under current foreign exchange regulations in China, subject to relevant registration at theState Administration of Foreign Exchange, (“SAFE”), Jonway will be able to pay dividends in foreign currencies without prior approval from SAFE by complying with certain procedural requirements.However, there can be no assurance that the current foreign exchange policies regarding debt service and payment of dividends in foreign currencies will persist in their current formulation.Changes in foreign exchange policies in the People’s Republic of China might have a negative impact on ZAP Jonway’s ability to repatriate profit from Jonway to ZAP. If ZAP Jonway fails to manage future growth effectively, we may not be able to market and sell our vehicles successfully. The majority of ZAP Jonway sales are from Zhejiang Jonway Automobile Co. Ltd.For the year ended December 31, 2012 of the total sales of $50.3 million Jonway Automobile accounted for $49.3 million. Any failure to manage ZAP Jonway’s growth effectively could materially and adversely affect our business, prospects, operating results and financial condition.ZAP Jonway’s future operating results depend to a large extent on our ability to manage this expansion and growth successfully. Risks that we face in undertaking this expansion include: · development of sales network and dealerships; 33 · financially strong partnerships internationally that can help distribute and expand sales and marketing for the targeted regions; Forecasting production and revenue; · controlling expenses and investments in anticipation of expanded operations; establishing or expanding design, manufacturing, sales and service facilities; · implementing and enhancing administrative infrastructure, systems and processes; · addressing new markets with adequate advertisement, branding and promotion; and · expanding international operations with experienced international sales team. ZAP Jonway has suffered some losses in personnel in 2012, and intends to replace these losses with more experienced and skilled people to do sales and marketing, financial management, design and training new personnel; · Forecasting production and revenue; · controlling expenses and investments in anticipation of expanded operations; establishing or expanding design, manufacturing, sales and service facilities; · implementing and enhancing administrative infrastructure, systems and processes; · addressing new markets with adequate advertisement, branding and promotion; and · expanding international operations with experienced international sales team. . ZAP Jonway has suffered some losses in personnel in 2012, and intends to replace these losses with more experienced and skilled people to do sales and marketing, financial management, design and manufacturing personnel and service technicians for our vehicles. Competition for individuals with experience designing, manufacturing and servicing vehicles, particularly electric vehicles, is intense, and we may not be able to attract, assimilate, train or retain additional highly qualified personnel in the future. The failure to attract, integrate, train, motivate and retain these additional employees could seriously harm ZAP Jonway’s business and prospects. . If ZAP Jonway is unable to attract and retain key employees and hire qualified management, technical and vehicle engineering personnel, our ability to compete could be harmed. The loss of the services of any of ZAP Jonway’s key employees could disrupt our operations, delay the development and introduction of our vehicles and services, and negatively impact our business, prospects and operating results. In particular, ZAP Jonway is highly dependent on the services of Priscilla Lu, Chairman of ZAP’s Board, Charles Schillings and Alex Wang, ZAP’s Co-Chief Executive Officers and Benjamin Zhu, ZAP’s Chief Financial Officer. Only two of ZAP Jonway’s key employees are bound by an employment agreement for any specific term.These employees are Benjamin Zhu and Charles Schillings.There can be no assurance that we will be able to successfully attract and retain senior leadership necessary to grow our business. Our future success depends upon our ability to attract and retain our executive officers and other key technology, sales, marketing and support personnel and any failure to do so could adversely impact our business, prospects, financial condition and operating results. We have in the past and may in the future experience difficulty in retaining members of our senior management team. There is increasing competition for talented individuals with the specialized knowledge of electric vehicles and this competition affects both our ability to retain key employees and hire new ones. 34 ZAP Jonway is subject to various environmental laws and regulations that could impose substantial costs upon us and cause delays in building our manufacturing facilities. As an automobile manufacturer, ZAP Jonway and our operations, both in the United States, in China and abroad, are subject to national, state, provincial and/or local environmental laws and regulations, including laws relating to the use, handling, storage, disposal and human exposure to hazardous materials. Environmental and health and safety laws and regulations can be complex, and we expect that our business and operations will be affected by future amendments to such laws or other new environmental and health and safety laws which may require us to change our operations, potentially resulting in a material adverse effect on our business. These laws can give rise to liability for administrative oversight costs, cleanup costs, property damage, bodily injury and fines and penalties. Capital and operating expenses needed to comply with environmental laws and regulations can be significant, and violations may result in substantial fines and penalties, third party damages, suspension of production or a cessation of our operations. Contamination at properties formerly owned or operated by ZAP Jonway, as well as at properties we will own and operate, and properties to which hazardous substances were sent by us, may result in liability for us under environmental laws and regulations, including, but not limited to the Comprehensive Environmental Response, Compensation and Liability Act, which can impose liability for the full amount of remediation-related costs without regard to fault, for the investigation and cleanup of contaminated soil and ground water, for building contamination and impacts to human health and for damages to natural resources. The costs of complying with environmental laws and regulations and any claims concerning noncompliance, or liability with respect to contamination in the future, could have a material adverse effect on ZAP Jonway’s financial condition or operating results. We may face unexpected delays in obtaining the necessary permits and approvals required by environmental laws in connection with our planned manufacturing facilities that could require significant time and financial resources and delay our ability to operate these facilities, which would adversely impact our business prospects and operating results. ZAP Jonway’s business may be adversely affected by union activities. Although none of ZAP Jonway’s employees are currently represented by a labor union, it is common throughout the automobile industry generally for many employees at automobile companies to belong to a union, which can result in higher employee costs and increased risk of work stoppages. As we expand our business, there can be no assurances that our employees will not join or form a labor union or that we will not be required to become a union signatory. ZAP Jonway is also directly or indirectly dependent upon companies with unionized work forces, such as parts suppliers and trucking and freight companies, and work stoppages or strikes organized by such unions could have a material adverse impact on our business, financial condition or operating results. If a work stoppage occurs, it could delay the manufacture and sale of ZAP Jonway’s vehicles and have a material adverse effect on our business, prospects, operating results or financial condition. ZAP Jonway is subject to substantial regulation, which is evolving, and unfavorable changes or failure by us to comply with these regulations could substantially harm our business and operating results. ZAP Jonway’s electric vehicles, the sale of our motor vehicles in general and the electronic components used in our vehicles are subject to substantial regulation under international, federal, state, and local laws. We have incurred, and expect to incur in the future, significant costs in complying with these regulations. Regulations related to the electric vehicle industry and alternative energy are currently evolving and ZAP Jonway faces risks associated with changes to these regulations such as: · the imposition of a carbon tax or the introduction of a cap-and-trade system on electric utilities could increase the cost of electricity; · the increase of subsidies for corn and ethanol production could reduce the operating cost of vehicles that use ethanol or a combination of ethanol and gasoline; · changes to the regulations governing the assembly and transportation of lithium-ion batteries, such as the UN Recommendations of the Safe Transport of Dangerous Goods Model Regulations or regulations adopted by the U.S. Pipeline and Hazardous Materials Safety Administration could increase the cost of lithium-ion batteries; · increased sensitivity by regulators to the needs of established automobile manufacturers with large employment bases, high fixed costs and business models based on the internal combustion engine could lead them to pass regulations that could reduce the compliance costs of such established manufacturers or mitigate the effects of government efforts to promote alternative fuel vehicles; and changes to regulations governing exporting of our products could increase our costs incurred to deliver products outside the United States or force us to charge a higher price for our vehicles in such jurisdictions. In addition, as the automotive industry moves towards greater use of electronics for vehicle systems, The U.S. National Highway Traffic Safety Administration and other regulatory bodies may in the future increase regulation for these electronic systems. 35 To the extent the laws change, some or all of ZAP Jonway’s vehicles may not comply with applicable international, federal, state or local laws, which would have an adverse effect on our business. Compliance with changing regulations could be burdensome, time consuming, and expensive. To the extent compliance with new regulations is cost prohibitive, ZAP Jonway’s business, prospects, financial condition and operating results will be adversely affected. ZAP Jonway’s electric vehicles make use of lithium-ion battery cells, which on rare occasions have been observed to catch fire or vent smoke and flame. The battery packs in ZAP Jonway’s electric vehicles make use of lithium-ion cells, which have been used for years in laptops and cell phones. We also currently intend to make use of lithium-ion cells in the battery pack for certain future vehicles we may produce. On rare occasions, lithium-ion cells can rapidly release the energy they contain by venting smoke and flames in a manner that can ignite nearby materials. Highly publicized incidents of laptop computers and cell phones bursting into flames have focused consumer attention on the safety of these cells. The events have also raised questions about the suitability of these lithium-ion cells for automotive applications. To address these questions and concerns, a number of cell manufacturers are pursuing alternative lithium-ion battery cell chemistries to improve safety. ZAP Jonway has delivered only a limited number of electric vehicles with lithium-ion battery cells to customers and has limited field experience with these vehicles. Accordingly, there can be no assurance that a field failure of our battery packs will not occur, which could damage the vehicle or lead to personal injury or death and may subject us to lawsuits. There can be no assurance that a safety issue or fire related to the cells would not disrupt ZAP Jonway’s operations. Such damage or injury would likely lead to adverse publicity and potentially a safety recall. Moreover, any failure of a competitor’s electric vehicle, especially those that use a high volume of commodity cells similar to ZAP Jonway’s, may cause indirect adverse publicity for us. Such adverse publicity would negatively affect our brand and harm our business, prospects, financial condition and operating results. ZAP Jonway may become subject to product liability claims, which could harm our financial condition and liquidity if ZAP Jonway is not able to successfully defend or insure against such claims. The risk of product liability claims, product recalls, and associated adverse publicity is inherent in the manufacturing, marketing, and sale of vehicles. ZAP Jonway may become subject to product liability claims, which could harm our business, prospects, operating results and financial condition. The automobile industry experiences significant product liability claims and we face inherent risk of exposure to claims in the event our vehicles do not perform as expected or malfunction resulting in personal injury or death. ZAP Jonway’s risks in this area are particularly pronounced given the limited number of vehicles delivered to date and limited field experience of those vehicles. A successful product liability claim against us could require us to pay a substantial monetary award. Moreover, a product liability claim could generate substantial negative publicity about our vehicles and business and inhibit or prevent commercialization of other future vehicle candidates which would have material adverse effect on our brand, business, prospects and operating results. ZAP maintains product liability insurance for all ZAP vehicles with annual limits of approximately $2 million on a claim made basis, but we cannot assure that our insurance will be sufficient to cover all potential product liability claims and the product liability insurance does not extend to Jonway products. Any lawsuit seeking significant monetary damages either in excess of ZAP Jonway’s coverage, or outside of our coverage, may have a material adverse effect on our reputation, business and financial condition. We may not be able to secure additional product liability insurance coverage on commercially acceptable terms or at reasonable costs when needed, particularly if we do face liability for our products and are forced to make a claim under our policy. Moreover, a product recall could generate substantial negative publicity about our products and business and inhibit or prevent commercialization of other future product candidates. In connection with the development and sale of ZAP Jonway’s planned vehicles, we will need to comply with various safety regulations and requirements, such as certain frontal impact tests, which are required for sales exceeding certain annual volumes outside the United States. We may experience difficulties in meeting all the criteria for this test or similar tests for our planned electric vehicles, which may delay our ability to sell them in high volumes in certain jurisdictions. 36 ZAP Jonway’s facilities or operations could be damaged or adversely affected as a result of disasters or unpredictable events. ZAP’s corporate headquarters are located in California, a region known for seismic activity. Jonway’s manufacturing facility is located in Sanmen, China.If major disasters such as earthquakes, fires, floods, hurricanes, wars, terrorist attacks, computer viruses, pandemics or other events occur, or our information system or communications network breaks down or operates improperly,ZAP Jonway’s facilities may be seriously damaged, or we may have to stop or delay production and shipment of our products. We may incur expenses relating to such damages, which could have a material adverse impact on our business, operating results and financial condition. If ZAP Jonway’s suppliers fail to use ethical business practices and comply with applicable laws and regulations, our brand image could be harmed due to negative publicity. ZAP Jonway does not control our independent suppliers or their business practices. Accordingly, we cannot guarantee their compliance with ethical business practices, such as environmental responsibility, fair wage practices, and compliance with child labor laws, among others. A lack of demonstrated compliance could lead us to seek alternative suppliers, which could increase our costs and result in delayed delivery of our products, product shortages or other disruptions of our operations. Violation of labor or other laws by ZAP Jonway’s suppliers or the divergence of an independent supplier’s labor or other practices from those generally accepted as ethical in the United States or other markets in which we do business could also attract negative publicity for us and ZAP Jonway’s brand. This could diminish the value of our brand image and reduce demand for our performance electric vehicles if, as a result of such violation, we were to attract negative publicity. If we, or other manufacturers in our industry, encounter similar problems in the future, it could harm our brand image, business, prospects, financial condition and operating results. Risks related to Intellectual Property ZAP Jonway may need to defend itself against patent or trademark infringement claims, which may be time-consuming and would cause us to incur substantial costs. Companies, organizations or individuals, including ZAP Jonway’s competitors, may hold or obtain patents, trademarks or other proprietary rights that would prevent, limit or interfere with our ability to make, use, develop or sell our vehicles or components, which could make it more difficult for us to operate our business. From time to time, we may receive inquiries from holders of patents or trademarks inquiring whether we infringe their proprietary rights. Companies holding patents or other intellectual property rights relating to battery packs, electric motors or electronic power management systems may bring suits alleging infringement of such rights or otherwise asserting their rights and seeking licenses. In addition, if ZAP Jonway is determined to have infringed upon a third party’s intellectual property rights, we may be required to do one or more of the following: · cease selling, incorporating or using vehicles that incorporate the challenged intellectual property; · pay substantial damages; · obtain a license from the holder of the infringed intellectual property right, which license may not be available on reasonable terms or at all; or · redesign our vehicles. In the event of a successful claim of infringement against us and our failure or inability to obtain a license to the infringed technology, our business, prospects, operating results and financial condition could be materially adversely affected. In addition, any litigation or claims, whether or not valid, could result in substantial costs and diversion of resources and management attention. ZAP Jonway also licenses intellectual property from third parties, and we may face claims that our use of this in-licensed technology infringes the rights of others. In that case, we may seek indemnification from our licensors under our license contracts with them. However, our rights to indemnification may be unavailable or insufficient to cover our costs and losses, depending on our use of the technology, whether we choose to retain control over conduct of the litigation, and other factors. 37 ZAP Jonway’s business will be adversely affected if ZAP Jonway is unable to protect our intellectual property rights from unauthorized use or infringement by third parties. Any failure to protect our proprietary rights adequately could result in ZAP Jonway’s competitors offering similar products, potentially resulting in the loss of some of our competitive advantage and a decrease in our revenue which would adversely affect our business, prospects, financial condition and operating results. Our success depends, at least in part, on our ability to protect our core technology and intellectual property. To accomplish this, we rely on a combination of patents, patent applications, trade secrets, including know-how, employee and third party nondisclosure agreements, copyright laws, trademarks, intellectual property licenses and other contractual rights to establish and protect our proprietary rights in our technology. As of December 31, 2012, we had 20 issued patents and approximately 28 pending patent applications with the United States Patent and Trademark Office and our majority-owned subsidiary Jonway had 19 issued patents and 9 pending patent applications with the China Patent and Trademark Bureau. The protection provided by the patent laws is and will be important to our future opportunities. However, such patents and agreements and various other measures we take to protect our intellectual property from use by others may not be effective for various reasons, including the following: · our pending patent applications may not result in the issuance of patents; · our patents, if issued, may not be broad enough to protect our proprietary rights; · the patents we have been granted may be challenged, invalidated or circumvented because of the pre-existence of similar patented or unpatented intellectual property rights or for other reasons; · the costs associated with enforcing patents, confidentiality and invention agreements or other intellectual property rights may make aggressive enforcement impracticable; · current and future competitors may independently develop similar technology, duplicate our vehicles or design new vehicles in a way that circumvents our patents; and · our in-licensed patents may be invalidated or the holders of these patents may seek to breach our license arrangements. Existing trademark and trade secret laws and confidentiality agreements afford only limited protection. In addition, the laws of some foreign countries do not protect ZAP Jonway’s proprietary rights to the same extent as do the laws of the United States, and policing the unauthorized use of our intellectual property is difficult. ZAP Jonway’s patent applications may not result in issued patents, which may have a material adverse effect on our ability to prevent others from commercially exploiting products similar to ours. We cannot be certain that ZAP or Jonwayare the first creator of inventions covered by their respective pending patent applications or that they are the first to file patent applications on these inventions, nor can we be certain that any of ZAP or Jonway’s pending patent applications will result in issued patents or that any of our issued patents will afford protection against any competitor. In addition, patent applications filed in foreign countries are subject to laws, rules and procedures that differ from those of the United States, and thus ZAP Jonway cannot be certain that foreign patent applications related to issue U.S. patents will be issued. Furthermore, if these patent applications issue, some foreign countries provide significantly less effective patent enforcement than in the United States. The status of patents involves complex legal and factual questions and the breadth of claims allowed is uncertain. As a result, ZAP Jonway cannot be certain that the patent applications that we file will result in patents being issued, or that our patents and any patents that may be issued to us in the near future will afford protection against competitors with similar technology. In addition, patents issued to ZAP, Jonway or ZAP Jonway may be infringed upon or designed around by others and others may obtain patents that ZAP Jonway need to license or design around, either of which would increase costs and may adversely affect our business, prospects, financial condition and operating results. Risks Related to Ownership of ZAP Common Stock Concentration of ownership among ZAP’s existing executive officers, directors and their affiliates may prevent new investors from influencing significant corporate decisions. ZAP’s executive officers, directors and their affiliates beneficially own, in the aggregate, approximately 64.6% of our outstanding shares of common stock, including securities convertible into shares of ZAP common stock. In particular, Priscilla Lu, the chairman of our board of directors, is a general partner of Cathaya. In addition, Jonway Group and its affiliates own approximately 19.11% of the outstanding shares of common stock, and Cathaya and its affiliated entities beneficially own approximately 43.64% of our outstanding shares of common stock, including securities convertible into shares of ZAP common stock. As a result, these shareholders will be able to exercise a significant level of control over all matters requiring shareholder approval, including the election of directors, amendment of our amended and restated articles of incorporation and approval of significant corporate transactions. This control could have the effect of delaying or preventing a change of control of our company or changes in management and will make the approval of certain transactions difficult or impossible without the support of these shareholders. 38 ZAP may face risks associated with past sales of unregistered securities. In the past, ZAP has sold numerous securities which were not registered under federal or state securities laws.ZAP has strived to comply with all applicable federal and state securities laws in connection with our issuances of unregistered securities.However, to the extent ZAP has not complied, ZAP may face liability for the purchase price of the securities sold, together with interest and the potential of regulatory sanctions. ZAP’s stock price and trading volume may be volatile which could result in substantial losses for ZAP’s shareholders. The equity trading markets may experience periods of volatility, which could result in highly variable and unpredictable pricing of equity securities.The market price of ZAP’s common stock could change in ways that may or may not be related to our business, our industry or our operating performance and financial condition.In addition, the trading volume in ZAP’s common stock may fluctuate and cause significant price variations to occur.ZAP has experienced significant volatility in the price of our stock over the past few years.We cannot assure you that the market price of ZAP’s common stock will not fluctuate or decline significantly in the future. In addition, the stock markets in general can experience considerable price and volume fluctuations. ZAP does not expect to declare any dividends in the foreseeable future. ZAP has not paid cash dividends on ZAP’s common stock and do not anticipate paying any cash dividends on ZAP’s common stock in the foreseeable future. . Consequently, investors may need to rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. Investors seeking cash dividends should not purchase ZAP’s common stock. Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. The chart below contains a summary of ZAP’s principal facilities at December 31, 2012: Location Use Square Monthly Rent Feet 501 Fourth Street, Santa Rosa, CA Corporate Headquarters $ 412 Timothy Rd, Santa Rosa, CA Warehousing $ 3 West 3rd Street, Santa Rosa, CA Vehicle Storage $ Zheijiang Province, China China Office and Plant $ ZAP’s facilities are rented. ZAP’s principal executive offices are located at 501 Fourth Street, Santa Rosa, California. The property is rented on a month-by-month basis from Al Yousuf, LLC. The Timothy Rd property, in Santa Rosa is rented on a month to month basis from Cire Management.We began renting this property in July 2012. The 3rd Street property, in Santa Rosa is rented on a month-by-month basis with 3 W 3rd, LLC. We began renting this property in July 2012. 39 ZAP believes our insurance policies cover all insurance requirements of the landlords. ZAP owns the basic tools, machinery and equipment necessary for the conduct of our repairs, our research and development and vehicle prototyping activities. ZAP believes that the above facilities are generally adequate for ZAP’s present operations. Jonway’s principal executive offices and manufacturing facility is located in Da Tang Industry Zone, Jiangtiao Village, Sanmen Country, Zheijiang Province, China. The building is 915,386 square feet and building includes offices, a canteen and dorms, plants for assembly, painting, pressing and welding, warehouses for paint and raw materials, and an area to store vehicles.Jonway occupies the entire space and has no properties pledged except for some land use rights for the grant of bank credit facilities. For such detailed pledges of land use rights, please refer to the below discussion of the liquidity and capital resources. Jonway has obtained certificates of property for all of its buildings. Item 3.Legal Proceedings On January 11, 2013, Cathaya Capital, L.P., a ZAP shareholder (“Cathaya”), and Priscilla Lu, Chairman of the ZAP Board of Directors (“Lu”) (collectively “Plaintiffs”), filed a lawsuit in the Superior Court of California, County of Los Angeles, styled Cathaya Capital, L.P. et al. v.ZAP, et al., Case No. BC499106 (the “Cathaya Lawsuit”).By the Cathaya Lawsuit, Plaintiffs, derivatively on behalf of the nominally-named defendant ZAP, asserted claims for breach of fiduciary duty and conversion against the following three members of the ZAP Board of Directors:Mark Abdou, Steven Schneider and Wang Gang a/k/a Alex Wang (the “Minority Board Member Defendants”).In addition, Plaintiffs, derivatively on ZAP’s behalf, sought declaratory and injunctive relief against the Minority Board Member Defendants for their alleged tortious misconduct and breaches of fiduciary duty.Plaintiffs also asserted causes of action on their own behalf pursuant to California Corporations Code sections 304 and 709, for a judgment as to the rightful composition of the Board and to remove the Minority Board Member Defendants from the Board. On February 19, 2013, the Minority Board Member Defendants filed a Cross-Complaint in the Cathaya Lawsuit (the “Cross-Complaint”).In the Cross-Complaint, the Minority Board Member Defendants joined in bringing a cross-claim for a determination as to the rightful composition of the Board pursuant to California Corporations Code section 709.(On March 14, 2013, Wang Gang a/k/a Alex Wang filed a Request for Dismissal withdrawing as a cross-complainant.)The Cross-Complaint also asserts the following purported claims:(1) Steven Schneider’s claim for “breach of promise” against Pricilla Lu based on an alleged August 2009 oral promise that ZAP would provide Steven Schneider with a more favorable employment contract; (2) Steven Schneider’s claim for “breach of agreement to negotiate in good faith” against ZAP, based on ZAP’s alleged failure in August 2009 to negotiate an employment contract with Steven Schneider; (3) Mark Abdou’s claim against ZAP alleging that ZAP breached a Director Agreement with Mark Abdou (“Abdou Director Agreement”) by failing to pay all compensation allegedly due thereunder; (4) Mark Abdou’s claim for “breach of the covenant of good faith and fair dealing” against ZAP based on the alleged breaches of the Abdou Director Agreement; and (5) a claim against Lu for tortious interference with contractual relations (although the Cross-Complaint is unclear as to who is bringing the tortious interference claim against Lu and the factual basis for the claim).The Cross-Complaint seeks an unspecified amount of damages and other consideration. On March 22, 2013, Plaintiffs/Cross-Defendants’ Cathaya and Lu filed a Demurrer to the Cross-Complaint, which is set for hearing on June 27, 2013.ZAP’s response to the Cross-Complaint is not yet due.ZAP intends to vigorously defend the Cross-Complaint. The Court has already heard and determined the parties’ respective claims seeking a determination as to the proper composition of the ZAP Board of Directors.On February 2, 2013, the Court ruled on Plaintiffs’ application seeking such determination pursuant to California Corporations Code section 709, ruling that the purported actions taken by the Minority Board Member Defendants at a purported December 31, 2012 meeting of the ZAP Board of Directors, including the appointment of Luo Hua Lian and Juan Gao to fill alleged vacancies on the Board, were null and void.On March 1, 2013, the Court denied the Minority Board Member Defendants’ application pursuant to California Corporations Code section 709, which had sought an order declaring that Co Nguyen and Aileen Kao were not validly appointed to the ZAP Board of Directors in October 2012. As a result of the Court’s rulings on the parties’ respective applications under California Corporations Code section 709, the Board is comprised of the directors that were members of the Board prior to the purported December 31, 2012 Board meeting, except for the previously announced resignation of Alex Wang at a meeting of the Board held on January 20, 2013, and the appointment of Wang Huai Yi as a member of the Board at the same meeting to fill the vacancy created by Alex Wang’s resignation. There is no trial date set regarding the parties’ remaining claims. 2. A derivative lawsuit filed by Cathaya Capital against Steve Schneider, Mark Abdou, and Alex Wang is awaiting court hearing date to be announced and is being taken over by the Company, which is currently pursuing Steve Schneider to return inventory and assets that were removed from the Company’s warehouse, as well as cash that was redirected to a new account. 40 3.Integrity Automotive, LLC and Randall Waldman v. ZAP Motor Manufacturing, Inc., et al., Complaint filed on March 2, 2010, Case No. 10 CI-01383 in the Jefferson Circuit Court, Division Ten, of the Commonwealth of Kentucky. The Complaint alleges causes of action for civil conspiracy, breach of fiduciary duties, conversion, and breach of contract and that the Defendants conspired against plaintiffs in connection with certain business transactions in Kentucky. Although no specific monetary demand is included, the Complaint seeks punitive damages, actual damages, and interest. All of the defendants answered and cross-complained on March 29, 2010, and discovery was served on plaintiffs requiring responses in early May 2010. The Company intends to defend itself vigorously in this matter and has recently learned that plaintiff Randall Waldman was arrested in Kentucky in late April, 2010, and charged with felonious criminal conduct. The Court indicated an intent to dismiss the case for failure to prosecute in early 2012 but the plaintiffs retained new counsel and successfully opposed the dismissal. There has been no activity in the case that we are aware of in the past several months. 4. Rainbow Cycle & Marine & Siloam Springs Cycle, v. Voltage Vehicles, Arkansas Motor Vehicle Commission, Case No. 10-008. On April 1, 2010, Rainbow Cycle & Marine & Siloam Spring Cycle (the "Dealer"), an automobile dealer in the State of Arkansas, submitted acomplaint to the Arkansas Motor Vehicle Commission (the "Commission") regarding 6 Xebravehicles purchased from the Company in 2008, each at the price of $8,750.00. The Dealerrequested that the Commission order the Company to refund all monies paid by the Dealer to theCompany for the vehicles, to pay all transportation costs, and in addition to assess penalties andinterest charges against the Company in an unspecified amount. The Commission issued aNotice of Hearing on August 11, 2010, setting a hearing for September 15, 2010 on the Dealer'sComplaint. The Company responded with a Motion to Dismiss, which the Commission set forhearing on December 15, 2010 and at the same time continued the hearing on the Dealer'sComplaint to the same date. After the hearing, the Commission ruled that the Company was required to refund the Dealer's purchase price for the vehicles and to pay for transportation of the vehicles off of the Dealer's premises. In response, the Company's local counsel filed a Petition for Judicial Review on March 1, 2011 in the Circuit Court of Pulaski County, State of Arkansas, challenging the Commission's decision. On November 11, 2011, the Circuit Court upheld the decision of the Commission, and the Company filed a notice of Appeal on December 16, 2011, and the Arkansas Supreme Court reversed and remanded to the Commission for further proceedings on October 11, 2012. There has been no subsequent activity in this matter since that time of which we are aware. In the event of a final, unfavorable outcome, the potential loss to the Company associated with the refund would be approximately $57,000. 5. Long v. ZAP, et al., Case No. SW-250380, filed in the Superior Court of the State of California, County of Sonoma on September 20, 201 1. The Complaint alleges causes of action for injunctive relief and damages for breach of contract, breach of the implied covenant of good faith and fair dealing, failure to pay wages, wrongful termination, fraud, defamation, and illegal recording in violation of privacy rights. Included as defendants are ZAP, Jonway, Steve Schneider, William Hartman, and Priscilla Lu. The Company entered into a settlement agreement with the plaintiff in early September 2012 and made an installment payment on September 21, 2012. The case was settled in December 2012. 6. Alvarez Lincoln - Mercury, Inc. vs. ZAP, Voltage Vehicles, Luizhou Wuling Motors Co., Ltd., Pricilla Lu, and Steve Schneider, Complaint filed on May 30, 2012, in the Superior Court of the State of California, County of Riverside, Case No. RIC 1208152. The Complaint alleges causes of action for breach of written contract, money had and received, fraud by intentional misrepresentation, fraud by concealment, and fraud by negligent misrepresentation. The allegations contained in the Complaint include a claim that plaintiff believed it was purchasing 2010 model year vehicles but that in fact the vehicles were model year 2009. No trial date has as yet been set, and the parties continue to negotiate a possible resolution. The Company intends to vigorously defend itself in this matter if plaintiff refuses to enter into a reasonable settlement. 41 7.. Railroad Square vs. ZAP, Case No. SCV-251968 filed July, 2012, in the California Superior Court, County of Sonoma, alleging unlawful detainer and seeking possession of ZAP'S leased premises, along with damages. The case was settled in early August, 2012. 8.Railroad Square vs. ZAP and Priscilla Lu, Case No. SCV-252102, filed on August 8, 2012, in the Superior Court of California, County of Sonoma. The Complaint alleges causes of action for breach of written contract, negligence, breach of the implied covenant of good faith and fair dealing, intentional misrepresentation, and negligent misrepresentation. The Complaint contains allegations that ZAP misrepresented its intentions in connection with property leased from Railroad Square in the City of Santa Rosa, California. The case was settled on November 14,20 12. 9.Susan Sher v. ZAP, Case No. SCV-253158, filed on February 1, 2013, in the Superior Court of California, County of Sonoma. The Complaint alleges causes of action for breach of implied warranty and reimbursement under the California "Lemon Law" statutes. The Complaint contains allegations that ZAP failed to repair a 2008 Xebra purchased by plaintiff in violation of the statutes and an implied warranty of merchantability. The parties are discussing settlement, but the Company is prepared to defend itself vigorously if plaintiff refuses to enter into a reasonable settlement. 10.The Company was in litigation over fees owed to a professional legal service company. A settlement was reached in March 2013. 11.The Company was in binding arbitration with a law firm over professional services rendered.A settlement was reached on April 8, 201311. 12.A letter was received in May 2012 from a shareholder regarding various prior transactions of the Company which the Company is working to address and clarify. A tolling agreement was reached between the Company and shareholder on October 22, 2012 whereas the company, through its legal council shall provide a written summary of the actions taken during the preceding month with respect to the matters regarding the prior transactions in question by the shareholder.These transactions include, but are not limited to, a) ZAP, Jonway Group, Jonway Auto and Cathaya Capital shall each in all respects comply with their executory obligations with respect to the continued funding of ZAP, b) resolve the litigation regardingthe former contracted employee, c) use reasonable efforts to defend, compromise and/or settle any pending and future litigations and ZAP shall use all reasonable efforts to cause all officers, directors and such other individuals who are or were employees, agents or representatives of ZAP to fully cooperate in the defenseof future arbitrations or litigations.This agreement is binding through December 31, 2015. Other Regulatory Compliance Matters ZAP has filed with the National Highway Transportation Safety Agency (NHTSA) that they are in non compliance with Department of Transportation (DOT) requirements potential hazard may exist because the Model -Year 2008 XEBRA sedan and pickup does not stop in the required distance at 30 miles per hour and the master cylinder does not have separate brake fluid reservoirs with proper labeling and other miscellaneous non compliance issues.A public hearing was held in Washington DC on October 9, 2012 that allowed the DOT to take comments from the public and from their inside officers for consideration in their determination of whether ZAP has made a reasonable effort to 1) notify dealers and purchasers of the brake recall and 2) provide a remedy to the public to correct the brake problem.There were recommendations at the public hearingfrom DOT staff testifying at the hearing that ZAP should be subject to penalties and be required to repurchase the MY 2008 Xebra vehicles.ZAP has contracted with an independent testing facility to test the remedy that ZAP believes will correct the stopping distance problem, the duel brake fluid reservoir with correct labeling and other miscellaneous non compliance issues. On November 16, 2012 ZAP received notification from the Office of Chief Counsel of the National Highway Traffic Safety Administration (“NHTSA”) containing Findings, Conclusions, and Order on ZAP’s Failure to Reasonably Meet its Recall Remedy and Notification Requirements (“Order”), dated November 13, 2012, related to the recall of ZAP’s model year 2008 Xebra, an electric three-wheeled motor vehicle with an enclosed sedan or truck body style. 42 NHTSA determined that ZAP has not reasonably met its recall remedy and notification requirements and was ordered to remedy the model year 2008 Xebra by, among other things, refunding the purchase price, less reasonable allowance for depreciation, providing notice of this refund remedy to model year 2008 Xebra owners, purchasers, and dealers, and picking up and disposing of each recalled vehicle at ZAP’s sole expense. NHTSA determined that the average market price of a model year 2008 Xebra as of October 12, 2012 to be $3,100.The order stateda total of 691 model year 2008 Xebra vehicles are subject to this remedy.ZAP’s internal records indicate that 691 vehicles were imported into the U.S. by ZAP, of which 627 were shipped to customers located in the U.S. ZAP was ordered to respond to NHTSA and to take certain other actions by November 26, 2012.ZAP intends to submit a request to appeal or reconsider the recall value of the vehicle in this order. The Company has accrued for estimated expenses related to above claims. . Item 4.Mine safety disclosures Not Applicable PART II Item 5.Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Market Information ZAP’s common stock is quoted on the OTC Bulletin Board under the symbol “ZAAP”. Bid price Period High Low Fiscal Year 2012 December 31, 2012 $ $ September 30, 2012 June 30, 2012 March 31, 2012 Fiscal Year 2011: December31, 2011 $ $ September30, 2011 June30, 2011 March31, 2011 Holders ZAP had approximately 3,394 record holders of our common stock as of April 12, 2013, according to a shareholders’ list provided by our transfer agent as of that date. The number of registered shareholders does not include any estimate by us of the number of beneficial owners of common stock held in street name. The transfer agent and registrar for our common stock is Continental Stock Transfer& Trust Company. Dividends ZAP has never declared or paid any cash or stock dividends on our common stock, and ZAP does not anticipate that ZAP will pay any cash dividends on our common stock in the foreseeable future. Any future determination to declare and pay cash or stock dividends will be at the discretion of ZAP’s Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements and other factors as our Board of Directors may deem relevant at that time. 43 Securities Authorized for Issuance under Equity Compensation Plans ZAP maintains its 2008 Equity Compensation Plan, 2007 Consultant Stock Plan, 2006 Incentive Stock Plan, 2004 Consultant Stock Plan, and 2002 Incentive Stock Plan, all of which were approved by our shareholders. All of the plans in the following table contain information about equity awards under those plans as of December 31, 2012: (c) (a) Number of Shares Number of Shares to (b) Remaining Available for be Issued Upon Weighted Average Equity Compensation Plans Exercise of Exercise Price of (Excluding Shares Reflected Plan Category Outstanding Options Outstanding Options in Column (a)) (000s) (000s) Equity compensation plans approved by security holders: 2008 Equity Compensation Plan 2007 Consultant Stock Plan 2006 Incentive Stock Plan 2004 Consultant Stock Plan — 2002 Incentive Stock Plan Equity compensation plans not approved by security holders: — — — Total Sales of Unregistered Securities The following lists sales of unregistered ZAP securities during the last fiscal year. Except as stated below, no underwriting discounts or commissions were payable with respect to any of the following transactions: ZAP issued1,279,354 shares of common stock valued at $231,117 in exchange for consulting services. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with Zap and the fact that no public offering was involved. ZAP issued 949,269 shares of common stock valued at $179,530 for employee compensation. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with Zap and the fact that no public offering was involved. ZAP issued 2,109,689 shares of common stock valued at $203,957 to settle legal claims against the company. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with Zap and the fact that no public offering was involved. ZAP issued 363,637 shares of common stock valued at $40,000 to a departing board member. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with Zap and the fact that no public offering was involved. 44 Zap issued 74.8 million shares of common stock valued at $18.02 million. These shares were issued for the following: 70 million shares valued at $15.4 million as payment to Jonway Group for the development and production of the Shuttle Van and Alias, 4 million shares of common stock valued at $1.720 million for the stock-portion for the 51% acquisition of Jonway Automobile and 800,000 shares of common stock valued at $896,000 for the settlement of debt with Al Yousuf. The shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with Zap and the fact that no public offering was involved. ZAP issued 8.2 million shares of common stock for cash of $4.2 million through private placements. These shares were issued in private transactions pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with ZAP and the fact that no public offering was involved. ZAP issued 569,125 shares of common stock valued at $143,907 in exchange for consulting services. These shares wereissued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with ZAP and the fact that no public offering was involved. ZAP issued 173,651 shares of common stock valued at $128,700 for employee compensation. These shares were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended, on the basis of each recipient’s pre-existing relationship with ZAP and the fact that no public offering was involved. Item 6.Selected Financial Data A registrant that qualifies as a smaller reporting company is not required to provide information required by this Item 6. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Summary of Key Accomplishments during Fiscal Year 2012 Overview and 2012 Highlights ZAP Jonway Launches HYBRID CNG SUV Targeting Alternative Fuel Markets HYBRID Compressed Natural Gas (CNG) as an additional product in its line of New Energy Vehicles.ZAP Jonway is launching its first HYBRID CNG vehicle with Jonway Auto’s A 380 SUV.This new CNG SUV, named CN 380 is focused on the accelerating growth in CNG vehicles in many developing countries and in the United States. The HYBRID CNG engine in the CN 380 seamlessly allows the driver to utilize the regular gasoline engine when the CNG fuel is depleted, and also automatically uses the gasoline as fuel to run the engine when it is in a cold start state and the engine is warming up.The CNG tank capacity is the same as the gasoline tank, thus offering the driver double the amount of fuel available, inclusive of the existing gasoline tank which is used as the backup. ZAP Jonway is leveraging on the mature A380 SUV platform to offer two models for its CN 380. CN 380 SUV comes in either 1.6 L or 2.0L for manual transmission or the 1.8L for both automatic as well as manual transmission.There is a growing demand for alternative energy vehicles in many South American countries, especially with the escalating cost of gasoline fuel.The savings in fuel cost by going to CNG is estimated to be around 60% to 65%.China is also opening up the market for CNG in many of its southern provinces. ZAP Jonway is now marketing and promoting this CNG product line for its international market, targeting South America initially where CNG fueling stations are popular; with the goal of addressing the U.S. market at some time in the future when the vehicle is fully type approved for the U.S. Jonway Auto was issued the EV Catalogue License and factory certification for EV production manufacturing China was issued the EV Catalogue License and factory certification for EV production manufacturing, and also received Ehina type approval and Catalogue License. The EV Catalogue License issued to Jonway's factory for production manufacturing of Electrical Vehicles allows their factory in Sanmen, Zhejiang to manufacture and produce all current and future Electrical Vehicle products. This certification process rigorously verifies the factory's safety procedures in handling production of EV products, and reviews the production processes, testing and handling of lithium battery packaging and installation. 45 ZAP Jonway also received the type approval for its E380 SUV. The E380 SUV represents the first international EV to receive Chinese type approval. The E380 SUV is the first electric vehicle allowed to be produced and sold in China from an international company, ZAP. The electric power train for the E380 SUV was designed by ZAP Hangzhou Joint Venture; a joint venture company formed to do engineering design for electric vehicles, and was principally responsible for achieving the type approval, working in conjunction with the factory engineers at Jonway Auto. This long arduous testing process took more than one year, and required extensive endurance and safety testing, as well as detailed engineering documentation of both the design and the test Other ZAP Products ZAPPY3 Personal Transporters.The ZAPPY3 Pro Flex is designed to meet the requirements of material handling, warehousing, fabrication and construction industries. For the mobility market, ZAP makes the ZAPPY3 EZ and ZAPPY3 Standard. ZAP Powerbikes.The ZAP Powerbike is designed to meet the requirements of material handling, order filling, warehousing and personal transportation. Results of Operations Year Ended December31, 2012 Compared to Year Ended December31, 2011 Netsales decreased by $6.0million in the year ended December 31, 2012 from $56.2 million for the yearended December 31, 2011 to $50.3 million in December 31, 2012.This decrease related principally to the Jonway international sales not occurring as planned.Jonway’s sales contributed $49.3 million in net sales. From January 1, 2012 to December 31, 2012, Jonway sold 5,080 gasoline vehicles with total revenue of approximately $49.3 million as compared to the period of January 22, 2011, (date of acquisition by ZAP) through December 31, 2011 in which Jonway sold 4,976 vehicles with total revenue of over $54.3 million. Two factors contributed to the Chinese automobile industry’s overall reduction in sales this year. The Chinese government constrained the issuing of new gasoline vehicle licenses per family, and canceled some incentives and subsidies for purchasing gas vehicles, and placed credit restriction policies on the banks to reduce credit facilities available to businesses.Consequently, the automobile dealers in China, including Jonway’s automobile dealers, had a reduction in sales orders and overall sales throughout. During 2012, more SUV models are launched into market by auto makers, which intensified the competition.Jonway has provided a floor to finance dealers’ orders in 2012 to assist in increasing sales domestically. Approximately 15 percent of the Jonway vehicles sold in the full year of 2012 contained the Mitsubishi fully automatic transmission and engine and the rest were the Mitsubishi manual transmission and engine. The automatic transmission is priced higher than the manual transmission, but the sales return yields at a lower overall margin contribution due to relatively high cost and increased marketing costs—an inherent feature of new model launching. In our Advanced Technology segment, sales decreasedby $259,000from $410,000 for the year ended December 31, 2011 to $151,000 for the year ended December 31, 2012. The tight United States credit and general economic conditions negatively impacted our dealer sales in 2012. We also began the transition of moving our operations from the U.S. to China and switching suppliers for advanced technology vehicles from outside contract manufacturers to our auto manufacturing plant in China. In our Consumer Product segment, sales increased by $101,000 from $622,000 for the year ended December 31, 2011 to $723,000 for the year ended December 31, 2012 due to increases in sales of ZAPPY 3 scooters to two catalog distributors for resale. In our Car Outlet segment, sales decreased by $734, 000 from $876,000 for the year ended December 31, 2011to $ 142,000 for the year ended December 31, 2012. The decrease was due to a limited supply of consignment cars available for sale and a general downturn in the economy. ZAP began closing this segment in October 2012. 46 Gross profitdecreased by $2.8 million from $4.5 million for the year ended December 31, 2011to $1.6 million for the year ended December 31, 2012.The decrease in gross profit for the year ended December 31, 2012related primarily the decrease in sales volume and loss of gross margins for the new minivans that were introduced and lower gross margins from the SUVs sold in China for the Jonway cars and also for the dealer incentives initiated in 2012. Jonway’s gross profit contribution decreased from $5.0 million to $1.1 million from fiscal year 2012 to 2011. In our Advanced Technology segment, our gross loss decreased by $246,000 from a gross loss of $745,000 for the year ended December 31, 2011 to a gross profit of $499,000 for the year ended December 31, 2012. This was due to the decreased inventory reserve during 2012. In our Consumer Products segment, we experienced an increase of $167,000 in gross profit from a gross profit of$118,000 for the year ended December 31, 2011 to a gross profit of $285,000 for the year ended December 31, 2012. The increase was due to an increase of sales in 2012 compared to sales in 2011 of the ZAPPY Pro Flex. Gross profits for our retail car outlet segment decreased by $341,000 from a gross profit of $111,000 for the year ended December 31, 2011 to a gross loss of$230,000 for the year ended December 31, 2012. The decrease in gross profit was due to the decreased sales as well as the increased inventory reserve. Sales and marketing expenses decreased by $1.6 million from $12.3 million for the year ended December 31, 2011 to $10.7 million for the year ended December 31, 2012.The decrease in selling and marketing expense was due to the decrease in sales incentives to dealers because of less volume and the decrease in advertisement expenditures resulted from the tighten budget in the year ended 2012. General and administrative expenses decreased by $2.3 million from $13.2 millionfor the year ended December 31, 2011 to$10.9 million for the year ended December 31, 2012. The decrease was due to a reduction of professional fees for legal and accounting services in connection with the Jonway Acquisition in 2011, an decrease in salaries due to shrinking ZAP’s operations and a reduction of expenses for employee stock options to reflect recent issuances in the year ended December 31, 2012. Research and development expensesdecreased by $4.8 million from $7.3 million for the year ended December 31, 2011 to $2.5 million for the year ended December 31, 2012. The 2011 R&D costs were high due to ZAP’s purchase of the minivan product platform from Jonway Group in 2011.This was a one time expense which did not recur in 2012. Our normal research and development expenses relating to further developing new gasoline and electric vehicle models, including EV type approval testing, EV production facilities and new model engineering development continued in 2012. Recall expense increased by $2.1 million for the year ended December 31, 2012. The accrualwas due to the estimated recall expenses for the Model -Year 2008 XEBRA sedan which is due to lack of adequate braking distance for the 2008 Xebras that were sold several years ago to the consumers. The recall expense was based on the total cost and freight to repurchase the MY 2008 Xebra vehicles. (See Note 16 – Litigation). Impairment loss increased by $2.6 million for the year ended December 31, 2012. The increase was due to the impairment of the carrying value of the 3-door SUVs mold equipment. During 2012, the manufacturing of the 3-door SUVs was suspended in light of the defective in the mold equipment. The sum of the discounted future cash flows expected to generate from the 3-door mold equipment and their disposition is less than the carrying value. Therefore we determined that the fair value of those 3-door SUVs mold equipment was $2.6 million less than the carrying value at December 31, 2012. Interest expense, net decreased by $15.8 million from $18.8 million for the year ended December 31, 2011 to $3.0 million for the year ended December 31, 2012.The decrease was primarily due to amortization of the beneficial conversion feature recorded on the $19 million senior convertible debt which resulted from a discounted stock conversion price in 2011.In 2012, included is interest expense of $1.2 million on senior convertible debt. Also included is interest expense of $1.5 million relating to the Jonway’s bank financing. Loss from equity in Joint venture we account for our 37.5% interest in the ZAP Hangzhou Joint Venture and 50% interest in Shanghai Zapple Joint Venture by the equity method of accounting.For the year ended December 31, 2012, the joint venture incurred an operating loss of $875,000, of which $391,000 is ZAP and Jonway’s portion of the JV losses. 47 Other income (expense)decreased by $1.8 million from $2.2 million for the year ended December 31, 2011 to $0.4 million for the year ended December 31, 2012.In 2011, other income includes the incentive of $0.7 million from the Chinese government and income of $1.4 million from scrap sales. In 2012, we only received the incentive of $0.3 million from the Chinese government. We also incurred an indemnity of $0.8 million to the bank when one of our dealers failed to repay the loan which was guaranteed by us. Net loss attributable to ZAP’s common shareholders for the year ended December 31, 2011 was $40.8 million compared to $21.8 millionfor the year ended December 31, 2012. Liquidity and Capital Resources In assessing our liquidity, we monitor and analyze our cash on-hand, our operating and capital expenditure commitments and our financing abilities. Our principal liquidity needs are to meet our working capital requirements, operating expenses and capital expenditure obligations. At December 31, 2012, we believe that we will have sufficient liquidity required to conduct operations through April 16, 2014. In January 2011, ZAP issued $19.0 million of convertible debt to China Electric Vehicle Corporation (“CEVC”) to make a partial payment in connection with the Jonway Acquisition. On March 31, 2012, ZAP entered into an amendment to the note which extended the maturity date of the note without interest from August 12, 2012 to August 12, 2013. This amendment changed the terms of the note requiring adjustment of the conversion price of note for dilutive issuances by ZAP. In addition, the warrant issued in connection with the CEVC note was amended to change the terms of conversion and to extend the maturity date until February 12, 2014. The interest accrued through the maturity date of February 12, 2012 in the amount of $1.7 million has been added to the existing principal. The total amount of the convertible note is approximately $20.7 million with a new maturity date of August 12, 2013. At present, we will require additional capital to expand our current operations. In particular, we require additional capital to expand our presence into Asia, to continue development of our methodology for converting gasoline vehicles to electric and to continue building our dealer network and expanding our market initiatives. We also require financing to purchase consumer inventory for the continued roll-out of new products to add qualified sales and professional staff to execute our efforts in the research and development of advanced technology vehicles, such as the new ZAP Alias and other fuel efficient vehicles. We intend to fund our liquidity needs related to operations through the incurrence of indebtedness, equity financing or a combination of both. Although we believe that these sources will provide sufficient liquidity for us to meet our future liquidity and capital obligations, our ability to fund these needs will depend on our future performance, which will be subject in part to general economic, financial, regulatory and other factors beyond our control, including trends in our industry and technological developments. However, we may not be able to obtain this additional financing on terms acceptable to us or at all. We used cash in operations of $6.5 million and $8.3 million during the years ended December31, 2012 and 2011, respectively. Cash used in operations in 2011 was the result of the net loss incurred for the year of $45.4 million, offset by non-cash expenses of $31.5 million. In 2011, non-cash expenses included $144,000 for stock–based compensation for consulting and other services, $2.3 million for stock-based compensation to employees, $3.8 million for stock-based compensation for research and development expenses and an increase of $0.67 million in inventory reserves.In addition, $24.3 million of non cash expenses was due to $16.9 million of amortization of the convertible note discount and $7.4 million of non cash expenses of depreciation and amortization.Cash used in operations in 2012 was the result of the net loss of $31.2 million, offset by non-cash expenses of $16.4 million. In 2012, non-cash expenses included $0.5 million related to stock-based compensation for consulting and other services, $1.7 million for stock-based compensation to employees, $2.6 million of impairment loss of long-lived assets, $7.9 million of depreciation and amortization, $0.8 million of inventory reserve and $0.9 million from loss on sale of marketable securities. In 2012, the net change in operating assets and liabilities resulted in a cash increase of $8.2 million. The change was primarily due to increase in accounts payable of $7.2 million, increase in accrued liabilities of $2.1 million, decrease in prepaid expenses and other assets of $1.2 million and offset by increase in accounts receivable of $2.9 million. In 2011, the net change in operating assets and liabilities resulted in a cash increase of $5.6 million. The change was primarily due to decreases in the following: notes receivable of $3.3 million, accounts receivable of $0.9 million, inventories of $3.3million and accounts payable of $0.3 million, offset by increases in prepaid expenses and other assets of $0.2 million, due from related parties of $2.9 million and accrued liabilities of $1.5 million. 48 Investing activities used cash of $1.3 million and $20.6 million during the years ended December31, 2012 and 2011, respectively. In 2012, $2.5 million was used for the acquisition of property and equipment, mostly equipment for the production of mini-vans, offset by $1.1 million proceeds from the sales of marketable securities. In 2011, $19.0 million was used for the acquisition of 51 % of Jonway Auto. In addition, $2.1 million was used for the acquisition of property and equipments. Financing activities provided cash of $3.7 million and $33.1 million during the year ended December31, 2012 and 2011, respectively. In 2012, we received $12.6 million and $8.0 million, respectively, from short term loans and notes payable. These were offset by an increase in restricted cash of $5.6 million and repayments of related party loans and short term loans of $2.0 million and $9.3 million, respectively. In 2011, we financed the following activities: $4.2 million from issuance of common stock toinvestors, $19 million of convertible debt was issued to partially finance the 51% acquisition of Jonway Automobile, and Jonway Auto gained $7.0 million of short term borrowings from China-based banks.Proceeds from notes payable were $5.9 million and proceeds from related parties were $1.5 million. These transactions were offset by repayments of $2.3 million of short term debt and an increase in restricted cash of $2.8 million. We had cash and cash equivalents of $1.7 million at December31, 2012 as compared to $5.9 million at December31, 2011. We had a working capital deficit of $54.4million at December31, 2012 as compared to a deficit of $15.0 million at December31, 2011.We had a recurring loss of $31.2 million and $45.4 million during 2012 and 2011, respectively. We had decreased sales from $56.2 million in 2011 to $50.3 million in 2012. Even though we had the above negative factors, we still believe that there is sufficient liquidity for our operations through April 16, 2014. During 2012, Jonway received line of credit of $37.4 million, of which $11.0 million has not been used by December 31, 2012. The unused line of credit expires in May 2013. As long as we continue to pledge our land use rights with the bank, along with the guarantee support from Jonway Group and our shareholders, we believe that the line of credit can be renewed when due. Also our Principal shareholder, Jonway Group, has agreed to provide the necessary supports to meet our financial obligations through April 16, 2014 in the event that we require additional liquidity. In addition, CEVC would likely renew this convertible note and in the event that CEVC decides to call on the repayment, the repayment would likely be paid in full or in part in Jonway Auto shares or ZAP shares unless there is a breach by the Company on the covenant of the convertible note. Critical Accounting Policies and Use of Estimates Stock Based Compensation The Company accounts for stock-based compensation under the provisions of FASB ASC Topic 718, Compensation—Stock Compensation (“ASC 718”), which requires the measurement and recognition of compensation expense for all stock-based awards made to employees and directors based on estimated fair values on the grant date. The Company estimates the fair value of stock-based awards on the date of grant using the Black-Scholes-Merton option pricing model (the “Black-Scholes model”). The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods using the straight-line method. We estimate forfeitures at the time of grant and revise our estimate in subsequent periods if actual forfeitures differ from those estimates. The Company accounts for stock-based compensation awards and warrants granted to non-employees in accordance with FASB ASC Topic 505-50, Equity-Based Payments to Non-Employees (“ASC 505-50”). Under ASC 505-50, the Company determines the fair value of the warrants or stock-based compensation awards granted as either the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. If the fair value of equity instruments issued is used, it is measured using the stock price and other measurement assumptions as of the earlier of either (1) the date at which commitment for performance by the counterparty to earn the equity instruments is reached, or (2) the date at which the counterparty’s performance is complete. Derivative Financial Instruments The Company generally does not use derivative financial instruments to hedge exposures to cash flow or market risks. However, certain other financial instruments, such as warrants, are classified as liabilities when either (a) the holder possesses rights to net-cash settlement or (b) physical or net-share settlement is not within the control of the Company. In such instances, net-cash settlement is assumed for financial accounting and reporting, even when the terms of the underlying contracts do not provide for net-cash settlement. Such financial instruments are initially recorded at fair value and subsequently adjusted to fair value at the close of each reporting period. 49 The Company accounts for derivative instruments and debt instruments in accordance with the interpretative guidance of ASC 815 which codified SFASNo.133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS133”), EITF00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock,” APB No.14, “Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants,” EITF98-5, “Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios” (“EITF98-5”), and EITF00-27, “Application of Issue No.98-5 to Certain Convertible Instruments” (“EITF00-27”), and associated pronouncements related to the classification and measurement of warrants and instruments with conversion features. It is necessary for the Company to make certain assumptions and estimates to value derivatives and debt instruments. Allowance for Doubtful Accounts The Company provides an allowance for doubtful accounts when management estimates collectability to be uncertain. Accounts receivable are continually reviewed to determine which, if any, accounts are doubtful of collection. In making the determination of the appropriate allowance amount, the Company considers current economic and industry conditions, relationships with each significant customer, overall customer credit-worthiness and historical experience. Inventories Inventories consist primarily of vehicles, both gas and electric, parts and supplies, and finished goods and are carried at the lower of cost (first-in, first-out basis for ZAP and moving average basis for Jonway Auto) or market (net realizable value or replacement cost). The Company maintains reserves for estimated excess, obsolete and damaged inventory based on projected future shipments using historical selling rates, and taking into account market conditions, inventory on-hand, purchase commitments, product development plans and life expectancy, and competitive factors. If markets for the Company’s products and corresponding demand were to decline, then additional reserves may be deemed necessary. Any changes to the Company's estimates of its reserves are reflected in cost of goods sold within the statement of operations during the period in which such changes are determined by management. Principles of Consolidation and Investments in Associated Companies Our consolidated financial statements include the accounts of all majority-owned subsidiaries.All intercompany balances and transactions have been eliminated. Investments in other entities are accounted for using the equity method or cost basis depending upon the level of ownership and/or our ability to exercise significant influence over the operating and financial policies of the investee.Investments of this nature are recorded at original cost and adjusted periodically to recognize our proportionate share of the investee’s net income or losses after the date of investment.When net losses from an investment accounted for under the equity method exceed its carrying amount, the investment balance is reduced to zero and additional losses are not recorded.We resume accounting for the investment under the equity method when the entity subsequently reports net income and our share of that net income exceeds the share of net losses not recognized during the period the equity method was suspended.Investments are written down only when there is clear evidence that a decline in value that is other than temporary has occurred. Business combination accounting We have acquired a number of businesses during the last several years, and we may acquire additional businesses in the future.Business combination accounting, often referred to as purchase accounting, requires us to determine the fair value of all assets acquired, including identifiable intangible assets, and liabilities assumed.The cost of the acquisition is allocated to the assets acquired and liabilities assumed in amounts equal to the estimated fair value of each asset and liability, and any remaining acquisition cost is classified as an amortizable intangible asset, a non-amortizable intangible asset or goodwill.This allocation process requires extensive use of estimates and assumptions, including estimates of future cash flows to be generated by the acquired assets.Certain identifiable intangible assets, such as customer lists and covenants not to compete, are amortized based on the pattern in which the economic benefits of the intangible assets are consumed over the intangible asset’s estimated useful life.The estimated useful life of our amortizable identifiable intangible assets ranges from three to twenty years.Goodwill is not amortized.Accordingly, the acquisition cost allocation has had, and will continue to have, a significant impact on our current operating results. 50 Goodwill and Intangibles Intangible assets consist of trade names, developed technology, in process research and development and customer relationships (including client contracts). For financial statement purposes, identifiable intangible assets with a defined life are being amortized using the straight-line method over the estimated useful livesofseven years for developed technology and eight years for the customer relationships. Costs incurred by the Company in connection with trademark applications and approvals from governmental agencies, including legal fees and trademark fees and specific testing costs, are expensed as incurred. Purchased intangible costs of completed developments are capitalized and amortized over an estimated economic life of the asset commencing on the acquisition date. Costs subsequent to the acquisition date are expensed as incurred. As a result of our acquisition of Jonway, we have recorded goodwill and various amortizable intangible assets. Businesses acquired are recorded at their fair value on the date of acquisition. The excess of the purchase price over the fair value of assets acquired and liabilities assumed is recognized as goodwill. We also sometimes acquire specific intangibles such as our acquisition in 2010 of a license agreement. Our goodwill at December 31, 2012 and 2011 was approximately$0.3million and $0.3 million, respectively. Revenue Recognition The Company records revenues for non-Jonway sales when all of the following criteria have been met: · Persuasive evidence of an arrangement exists. The Company generally relies upon sales contracts or agreements, and customer purchase orders to determine the existence of an arrangement. · Sales price is fixed or determinable. The Company assesses whether the sales price is fixed or determinable based on the payment terms and whether the sales price is subject to refund or adjustment. · Delivery has occurred. The Company uses shipping terms and related documents, or written evidence of customer acceptance, when applicable, to verify delivery or performance. The Company’s customary shipping terms are FOB shipping point. · Collectability is reasonably assured.The Company assesses collectability based on creditworthiness of customers as determined by our credit checks and their payment histories. The Company records accounts receivable net of allowance for doubtful accounts and estimated customer returns. The Company records revenues for Jonway sales only upon the occurrence of all of the followingconditions: · The Company has received a binding purchase order from the customer or distributor authorized by a representative empowered to commit the purchaser (evidence of a sale); · The purchase price has been fixed, based on the terms of the purchase order; · The Company has delivered the product from its factory to a common carrier acceptable to the customer; and · The Company deems the collection of the amount invoiced probable. The Company provides no price protection. Sales are recognized net of sale discounts, rebates and return allowances. The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements which have been prepared in conformity with U.S. generally accepted accounting principles which requires our management to make estimates and assumptions affecting the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as revenues and expenses during the reporting period. The amounts estimated could differ from actual results. 51 Foreign Currency The functional currencies of our foreign subsidiary/investments are their respective local currencies. The financial statements are maintained in local currencies and are translated to U.S. dollars using period-end rates of exchange for assets and liabilities and average rates during the period for revenues, cost of revenues and expenses. Translation gains and losses resulting from the translation of assets and liabilities of our foreign subsidiaries are recorded in the accumulated other comprehensive gain or loss as a separate component of stockholders’ equity. Also included are the effects of exchange rate changes on intercompany balances of a long-term nature and transactions related to our interest rate swap. Gains and losses from foreign currency transactions are included in the consolidated statements of income. Item 7A. Quantitative and Qualitative Disclosures about Market Risk A registrant that qualifies as a smaller reporting company is not required to provide information required by this Item 7A. Item 8.Financial Statements and Supplementary Data. The information required by Item 8 and the index thereto commences on the next page. 52 ZAP and Subsidiaries Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm Page 54 Consolidated Balance Sheets Page 55 Consolidated Statements of Operations and Comprehensive Loss Page 56 Consolidated Statements of Equity Page 57 Consolidated Statements of Cash Flows Page 58 Notes to Consolidated Financial Statements Page 59 53 REPORT OF INDEPENDENT PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of ZAP and subsidiaries We have audited the accompanying consolidated balance sheets of ZAP and subsidiaries (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations and comprehensive loss, equity and cash flows for each of the years in the two-year period ended December 31, 2012.The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ Friedman LLP New York, New York April 16, 2013 54 ZAP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Marketable Securities - Notes receivable Restricted notes receivable - Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Investment in joint ventures Distribution fees for Jonway Products and Better Worlds Products Intangible assets, net Goodwill Due from related party Advance payments from related party - Deposits and other assets Total other assets Total assets $ $ LIABILITIES ANDEQUITY Current liabilities: Short term loans $ $ Senior convertible debt - Accounts payable Accrued liabilities Notes payable Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Warranty liability Senior convertible debt - Total long term liabilities Total liabilities Commitments and contingencies Equity Common stock;800 million shares authorized; no par value; 302,448,325 and 297,746,376 shares issued and outstanding at December 31, 2012 and December 31, 2011, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See accompanying notes to the consolidated financial statements 55 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share data) Year ended December 31, Net sales $ $ Cost of goods sold ) ) Gross profit Operating expenses: Sales and marketing General and administrative Research and development Recall Expenses - Impairment loss of long-lived assets - Total operating expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Loss from equity investment in Joint Venture ) ) Loss on sale of marketable securities ) ) Other income (expense), net Total other income (expense) ) ) Loss before income taxes ) ) Income tax benefit (expense) ) Net loss ) ) Less: net loss attributable to non controlling interest Net loss attributable to Zap commonshareholders $ ) $ ) Net loss $ ) $ ) Other Comprehensive income (loss) Foreign currency translation gain ) Net unrealized gain (loss) on marketable securities - ) Other comprehensive income/( loss) ) Total Comprehensive loss: ) ) Comprehensive loss attributable to non controlling interest Comprehensive loss attributable to ZAP common shareholders $ ) $ ) Net loss per share attributable to common shareholders Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to the consolidated financial statements 56 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (In thousands, except share data) Common Stock Accumulated Accumulated Comprehensive Non-controlling Total Shares No Par Deficit Loss interest Equity Balance at December 31, 2010 $ $ ) $ ) $ - $ Issuance of common stock for: Private placements - - - Acquisition of 51% Interest Jonway Auto - - Expired option to acquire 49% of Jonway Auto ) - - Stock issuanceto Jonway Group for development - - - and production of Shuttle Van and Alias - Purchase of 50% interest in Portable Energy - - - Fair value of warrants and options issued for: Consulting and other services - - - Employee Compensation - - - Stock Based Compensation - Warrant exercise - - - Option Exercise - - - Beneficial conversion feature - associated with convertible senior debt - Foreign currency translation gain - - - Unrealized loss on securities available for sale - - - ) - ) Net loss - - ) - ) ) Balance at December 31, 2011 ) Stock issuance to consultants - - - Stock issuance for employee compensation - - - Stock issuance for legal settlements - - - Stock Issuance for Board Members 40 - - - 40 Fair value of warrants and options issued for: - Stock Based Compensation - Convertible note discount - Amount reclassified from AOCI - Net Loss - - ) - ) ) Foreign currency translation gain - - - ) ) ) Balance at December 31, 2012 $ $ ) $ $ $ See accompanying notes to the consolidated financial statements 57 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the year ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based employee compensation Stock-based compensation for R&D activities - Stock-based compensation for consulting and other services Depreciation and amortization Impairment loss of long-lived assets - Provision for Inventory Reserve Provision for doubtful accounts 11 Accretion of financial instruments - Loss from joint venture and other investments Gain on disposal of equipment 76 ) Deferred Tax benefit ) Loss on sale of marketable securities - Amortization of debt discount - Change in fair value of derivative liability - Changes in assets and liabilities: (net of acquisition ) Accounts receivable ) Notes receivable ) Inventories ) Prepaid expenses and other assets ) Due from related parties ) ) Accounts payable ) Accrued liabilities Advances from customers ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of 51% Interest in Zhejiang Jonway Automobile , net - ) Proceeds from sales of marketable securities - Investment made in unconsolidated entities - ) Acquisition of property and equipment ) ) Proceeds from sale of equipment 39 Net cash flows used in investing activities: ) ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash ) ) Proceeds from capital raises - Proceeds from issuance of convertible debt - Proceeds from stock option exercises - Proceeds from short term debt Proceeds from notes payable Repayment of related parties ) - Proceeds from related parties - Repayment of short term debt ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (7
